Notario de Lima

1991488 38188

5604 KARDEX: 143281

5435

MODIFICACIÓN DE CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE

J

HIDROCARBUROS EN EL LOTE XXI

QUE CELEBRAN DE UNA PARTE:

PERUPETRO S.A.

- Y DE LA OTRA PARTE

GOLD OIL PERU S.A.C. Y VALE OIL € GAS PERU S.A.C.

CON INTERVENCIÓN DE:
SOLD OIL PLC,
VALE S.A. Y
BANCO CENTRAL DE RESERVA DEL PERÚ

o IO

UDAD DE LIMA, A LOS DIEZ DÍAS DEL MES DE JULIO DEL AÑO DOS MIL

ll
a
E
>

DOCE, YONRICARDO FERNANDINI BARREDA, EXTIENDO LA PRESENTE MSCRITURA, EN LA
QUE INTERVIRNEN, DE CONFORMIDAD CON LO DISPUESTO POR LOS ARTÍCULOS 27 Y 54,
INCISO H DEN DECRETO LEGISLATIVO 1049. SE DEJA CONSTANCIA DE HABER DADO
CUMPLIMIENTO AÑLO DISPUESTO POR EL ARTÍCULO 55, CUARTO PÁRRAFO, DEL DECRETO

¡GISLATIVO N* 1949, MODIFICADO POR DECRETO LEGISLATIVO N* 1106.-
M

COMPARECEN
PERUBETRO S.A., EN ADELANTE PERUPETRO, CON” REGISTRO ÚNICO DE CONTRIBUYENTE
N* 20196785044, CON DOMICILIO EN AV. LUIS ALDANA N* 320, SAN BORJA, LIMA
DEBIDAMENTE REPRESENTADA POR LA DOCTORA ISABEL MERCEDES TAFUR MARÍN, QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADA, DE
PROFESIÓN: ABOGADA; DEBIDAMENTE IDENTIFICADA CON DOCUMENTO NACIONAL DE
IDENTIDAD N” 08202459, EN SU CONDICIÓN DE GERENTE GENERAL (E), FACULTADA
SEGÚN CONSTA DE LOS PODERES INSCRITOS EN EL ASIENTO C000060 DE LA PARTIDA

NÚMERO 00259837 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA.

Y, DE LA OTRA PARTE:
GOLD OIL PERU S.A.C., CON REGISTRO ÚNICO DE CONTRIBUYENTES N% 20484231088,
CON DOMICILIO EN MALECÓN 28 DE JULIO N* 455, OFICINA 902, DISTRITO DE
MIRAFLORES, PROVINCIA Y DEPARTAMENTO DE LIMA, DEBIDAMENTE REPRESENTADA POR
THOMAS TIDOW STEPHAN, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE

ESTADO CIVIL SOLTERO, DE PROFESIÓN: INGENIERO MECÁNICO, DEBIDAMENTE
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N* 06510768, DEBIDAMENTE
FACULTADO SEGÚN PODER INSCRITO EN EL ASIENTO A00002 DE LA PARTIDA REGISTRAL

N? 11876194 DEL REGISTRO DE PERSONAS 'JURIDICAS DE LIMA. =
VALE _OIL_8€ CAS PERU S.A.C., CON REGISTRO ÚNICO DE CONTRIBUYENTES No

20543799514, CON DOMICILIO EN JR. JULIAN ARIAS ARAGUEZ NO 250, DISTRITO DE
MIRAFLORES, PROVINCIA Y DEPARTAMENTO DE LIMA, DEBIDAMENTE REPRESENTADA POR
GERMAN JOSÉ MARTÍN BARRIOS FERNÁNDEZ-CONCHA, QUIEN MANIFIESTA SER, DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN: ABOGADO,
DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N*08774403,
DEBIDAMENTE FACULTADO SEGÚN PODER INSCRITO EN EL ASIENTO A00001 DE LA
PARTIDA REGISTRAL N* 12661068 DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA, Y
POR FELIX THADEO TEIXEIRA GONCALVES, QUIEN MANIFIESTA SER DE NACTONALIDAD
BRASILERA, DE ESTADO CIVIL CASADO, DE PROFESIÓN: INGENIERO, DEBIDAMENTE
IDENTIFICADO CON PASAPORTE N% CY446276, DEBIDAMENTE FACULTADO SEGÚN PODER
INSCRITO EN EL ASIENTO A00001 DE LA PARTIDA REGISTRAL N“% 12661068 DEL
REGISTRO DE PERSONAS JURIDICAS DE LIMA.

CON INTERVENCIÓN DE:

SOLD OIL PLC, CON DOMICILIO EN SANDY LODGE, SANDY LANE KINGSWOOD, SURREY,
K120 6ND, ENGLAND, INGLATERRA, DEBIDAMENTE REPRESENTADA POR THOMAS TIDOW
STEPHAN, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL
SOLTERO, DE PROFESIÓN: INGENIERO MECÁNICO, DEBIDAMENTE IDENTIFICADO CON
DOCUMENTO NACIONAL DE IDENTIDAD N* 06510768, DEBIDAMENTE FACULTADO SEGÚN
PODER INSCRITO EN EL ASIENTO A00001 DE LA PARTIDA REGISTRAL N* 11690175 DEL
REGISTRO DE PERSONAS JURIDICAS DE LIMA. =

VALE _S.A., CON DOMICILIO EN AV. GRACA ARANHA, 26 - 4TH FLOOR, 20030-900-
900, RIO DE JANEIRO, BRASIL, DEBIDAMENTE REPRESENTADA POR GERMAN JOSÉ
MARTÍN BARRIOS FERNÁNDEZ-CONCHA, QUIEN MANIFIESTA SER DR NACIONALIDAD
PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN: ABOGADO, DEBIDAMENTE
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N*%08774403, DEBIDAMENTE
FACULTADO SEGÚN PODER INSCRITO EN EL ASIENTO A00002 DE LA PARTIDA REGISTRAL
N?* 12739343 DEL LIBRO DE PODERES OTORGADOS POR SOCIEDADES CONSTITUIDAS O
SUCURSALES ESTABLECIDAS EN BL EXTRANJERO DEL REGISTRO DE PERSONAS JURIDICAS
DE LIMA, Y POR AUGUSTO CARLOS DA SILVA TELLES JUNIOR, DE ESTADO CIVIL
CASADO, DE PROFESIÓN: INGENIERO, DEBIDAMENTE IDENTIFICADO CON PASAPORTE
N*CY729562, DEBIDAMENTE FACULTADO SEGÚN PODER INSCRITO EN EL ASIENTO A00002
DE LA PARTIDA REGISTRAL N% 12739343 DEL LIBRO DE PODERES OTORGADOS POR
¿GISTRO DE PERSONAS JURIDICAS DE LIMA. =

441, LIMA, REPRESENTADO POR SU GERENTE GENERAL SEÑOR RENZO GUILLERMO
. ROSSINI MIÑÁN, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO
CIVIL CASADO, DE PROFESIÓN ECONOMISTA, DEBIDAMENTE IDENTIFICADO CON
DOCUMENTO NACIONAL DE IDENTIDAD N” 08727483 Y POR SU GERENTE "JURÍDICO SEÑOR
MANUEL MONTEAGUDO VALDEZ, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE
ESTADO CIVIL CASADO, DE PROFESIÓN ABOGADO, DEBIDAMENTE IDENTIFICADO CON
DOCUMENTO NACIONAL DE IDENTIDAD N* 10275927, DEBIDAMENTE  FACULTADOS
CONFORME CONSTA DE LA COMUNICACIÓN DE” LA GERENCIA GENERAL DE ESTE BANCO N%
Ñ 089-2011-BCRP DE FECHA 22 DE DICIEMBRE DE 2011 Y POR ACTA N” 4250, LA MISMA
QUE CORRE INSCRITA EN EL ASIENTO C00059 DE LA PARTIDA REGISTRAL N* 11014549
DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA; EN LOS TÉRMINOS Y CONDICIONES
SIGUIENTES: =

LOS OTORGANTES SON MAYORES DE EDAD, A QUIENES» HE IDENTIFICADO CON EL

DOCUMENTO DE IDENTIDAD QUE EXHIBIERON, PROCEDEN CON CAPACIDAD LEGAL,
'TAD Y CONOCIMIENTO DEL ACTO QUE REALIZAN Y ME HAN HECHO LLEGAR UNA

A MISMA QUE ARCHIVO EN EL MINUTARIO, CON EL NUMERO DE ORDEN
DEJANDO EXPRESA CONSTANCIA DE HABER EFECTUADO LAS MINIMAS

Y DEBIDA DILIGENCIA EN MATERIA DE "PREVENCIÓN DEL LAVADO

RESPECTO A TODAS LAS PARTES - INTERVINIENTES EN LA

MINUTA: =

SEÑOR NOTARIO: RICARDO FERNANDINI BARREDA

SÍRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PÚBLICAS, UNA DE
_—MODIFICACIÓN DE CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE XXI, CUYA SUSCRIPCIÓN HA SIDO APROBADA POR ACUERDO
DE DIRECTORIO DE PERUPETRO S.A, N” 093-2011 DE FECHA 30 DE NOVIEMBRE DE
2011 Y POR EL DECRETO SUPREMO N* 018-2012-EM, PUBLICADO EN EL DIARIO
OFICIAL EL PERUANO EL DÍA 5 DE JUNIO DE 2012, QUE CELEBRAN DE UNA PARTE
PERUPETRO S.A., CON REGISTRO ÚNICO DE CONTRIBUYENTES N? 20196785044, CON
DOMICILIO EN AV. LUIS ALDANA N* 320, SAN BORJA, LIMA, DEBIDAMENTE
REPRESENTADA POR LA DRA. ISABEL MERCEDES TAFUR MARÍN, IDENTIFICADA CON
DOCUMENTO NACIONAL DE IDENTIDAD N% 08203459, EN SU CONDICIÓN DE GERENTE
GENERAL (E), SEGÚN PODER INSCRITO EN EL ASIENTO C000060 DE LA PARTIDA
REGISTRAL N* 00259837 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA; Y DE LA
OTRA PARTE GOLD OIL PERU S.A.C., CON REGISTRO ÚNICO DE CONTRIBUYENTE N*
20484231088, CON DOMICILIO EN MALECÓN 28 DE JULIO N” 455, OFICINA 902,
MIRAFLORES, LIMA, INSCRITA EN EL ASIENTO A00001 DE LA PARTIDA REGISTRAL N*
11876194 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN EL ASIENTO A00001,
DE LA PARTIDA REGISTRAL N* 11876390 DEL LIBRO DE CONTRATISTAS DE
OPERACIONES DEL REGISTRO PÚBLICO DE HIDROCARBUROS, DEBIDAMENTE REPRESENTADA
POR SU GERENTE GENERAL SEÑOR THOMAS TIDOW STEPHAN, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL SOLTERO, DE PROFESIÓN: INGENIERO
MECÁNICO, DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD No
06510768, AUTORIZADO SEGÚN PODER INSCRITO EN EL ASIENTO .A00002 DE LA
PARTIDA REGISTRAL N* 11876194 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA; Y
VALE OIL £ GAS PERU 'S.A.C. CON REGISTRO ÚNICO -DE CONTRIBUYENTE N%
20543799514, CON DOMICILIO EN JR. JULIAN ARIAS ARAGUEZ N* 250, DISTRITO DE
MIRAFLORES, PROVINCIA Y DEPARTAMENTO DE LIMA, INSCRITA EN EL ASIENTO A00001
DE LA PARTIDA REGISTRAL N” 12661068 DEL REGISTRO DE PERSONAS JURIDICAS DE
LIMA Y EN 12695458DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO
PÚBLICO DE HIDROCARBUROS, DEBIDAMENTE REPRESENTADA POR EL SEÑOR GERMAN JOSÉ
MARTÍN BARRIOS FERNÁNDEZ - CONCHA, QUIEN MANIFIESTA SER DE NACIONALIDAD
PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN U OCUPACIÓN - ABOGADO,
DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N% 08774403,
SEGÚN PODER INSCRITO EN EL ASIENTO A00001 DE LA PARTIDA REGISTRAL N9
12661068 DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA DEL REGISTRO DÉ
PERSONAS JURÍDICAS DE LIMA, Y POR FELIX THADEO TEIXEIRA GONCALVES,. QUIEN
MANIFIESTA SER DE NACIONALIDAD BRASILERA, DE ESTADO CIVIL CASADO, DE
PROFESIÓN: INGENIERO, DEBIDAMENTE IDENTIFICADO CON PASAPORTE No CY446276,
DEBIDAMENTE FACULTADO SEGÚN PODER INSCRITO EN EL ASIENTO A00001 DE LA
PARTIDA REGISTRAL N* 12661068 DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA;
CON INTERVENCIÓN DE: GOLD OIL PLC, CON DOMICILIO EN SANDY LODGE, SANDY LANE
KINGSWOOD, SURREY, K120 G6ND, ENGLAND, INGLATERRA, DEBIDAMENTE REPRESENTADA
POR EL SEÑOR THOMAS TIDOW STEPHAN, QUIEN MANIFIESTA SER DE NACIONALIDAD
PERUANA, DE ESTADO CIVIL SOLTERO, DE PROFESIÓN: INGENIERO MECÁNICO,
DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N* 06510768,
AUTORIZADO SEGÚN PODER INSCRITO EN EL ASIENTO A00001 DE LA PARTIDA
REGISTRAL N* 11690175 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA; CON LA
INTERVENCIÓN DE: VALE S.A., CON DOMICILIO EN AV. GRACA ARANHA, 26 - 4TH

FLOOR, 20030-900-900, RIO DE JANEIRO, BRASIL, DEBIDAMENTE REPRESENTADA POR
we 1991490 38190

MARTÍN BARRIOS FERNÁNDEZ-CONCHA, QUIEN MANIFIESTA SER DE

PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN U OCUPACIÓN
, DEBIDAMENTE IDENTIFICADO DOCUMENTO NACIONAL DE IDENTIDAD N*
08774403 ,FACULTADO SEGÚN PODERES INSCRITO EN EL ASIENTO 'A00002 DE LA
PARTIDA REGISTRAL N% 12739343 DEL LIBRO DE PODERES OTORGADOS POR SOCIEDADES
CONSTITUIDAS O SUCURSALES ESTABLECIDAS EN EL FXTRANJERO DEL REGISTRO DE
PERSONAS JURÍDICAS DE LIMA, Y POR AUGUSTO CARLOS DA SILVA TELLES JUNIOR, DE
ESTADO CIVIL CASADO, DE PROFESIÓN: INGENIERO, DEBIDAMENTE IDENTIFICADO CON
PASAPORTE N% CY729562, DEBIDAMENTE FACULTADO SEGÚN PODER INSCRITO EN EL
ASIENTO A00002 DE LA PARTIDA REGISTRAL N% 12739343 DEL LIBRO DE PODERES
OTORGADOS POR SOCIEDADES CONSTITUIDAS O SUCURSALES ESTABLECIDAS EN EL
EXTRANJERO” DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA; Y CON__LA

INTERVENCIÓN DE: EL BANCO CENTRAL DE RESERVA DEL PERÚ, CON DOMICILIO EN JR.

MIRÓ QUESADA 441, LIMA, REPRESENTADO POR SU GERENTE GENERAL SEÑOR RENZO
GUILLERMO ROSSINI MIÑÁN, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE
ESTADO CIVIL CASADO, DE PROFESIÓN ECONOMISTA, DEBIDAMENTE IDENTIFICADO CON
DOCUMENTO NACIONAL DE IDENTIDAD N” 08727483, Y POR SU GERENTE JURÍDICO

SEÑOR EL MONTEAGUDO VALDEZ, QUIEN MANIFIESTA SER DE NACIONALIDAD

PERUANA, E ESTADO CIVIL CASADO, DE PROFESIÓN ABOGADO, DEBIDAMENTE
IDENTIFICADONCON DOCUMENTO NACIONAL DE IDENTIDAD -N" 10275927, AUTORIZADOS
CONFORME CONSTA DE LA COMUNICACIÓN DE. LA GERENCIA GENERAL DE ESTE BANCO N*
089-2011-BCRP DENPECHA 22 DE DICIEMBRE DE 2011 Y POR ACTA N* 4250, LA MISMA
E CORRE INSCRITAMEN El ASIENTO C00059 DE LA PARTIDA REGISTRAL N” 11014549

DER, REGISTRO DE PERSONAS JURÍDICAS DE LIMA; EN LOS TÉRMINOS Y CONDICIONES

lo- MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE XXI =

CESIÓN DE POSICIÓN CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XXI =

CLÁUSULA PRIMERA

1.1  PERUPETRO S.A., EN ADELANTE PERUPETRO, Y GOLD OIL PERU S.A.C.,
CELEBRARON EL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y, EXPLOTACIÓN
DE HIDROCARBUROS EN EL LOTE XXI, EN ADELANTE EL CONTRATO, EL MISMO
QUE CONFORME A LEY FUBRA APROBADO POR DECRETO SUPREMO N* 024-2006-EM
DE FECHA 19 DE ABRIL DE 2006, Y ELEVADO A ESCRITURA PÚBLICA Y
SUSCRITO CON FECHA 04 DE MAYO DE 2006, ANTE NOTARIO PÚBLICO DE LIMA
PERCY GONZÁLEZ-VIGIL BALBUENA, ENCARGADO DEL OFICIO DEL DR. RICARDO
FERNANDINI BARREDA. =

CLÁUSULA SEGUNDA
2.1.

MEDIANTE OFICIO 00-Ó015-GOP/2011 RECIBIDO EL 09 DE FEBRERO DE 2011 Y
OFICIO 00-019-GOP/2011 RECIBIDO EL 23 DE FEBRERO DE 2011, Y DB
CONFORMIDAD CON LA CLÁUSULA DÉCIMO SEXTA DEL CONTRATO, GOLD OIL PERU
S.A.C. COMUNICÓ A PERUPETRO QUE HA LLEGADO A UN ACUERDO PARA CEDER EL
SETENTA POR CIENTO (70%) DE SU PARTICIPACIÓN EN EL CONTRATO, A FAVOR
DE VALE S.A., A TRAVÉS DE SU SUCURSAL O SUBSIDIARIA QUE ESTABLEZCA EN
EL PERÚ. -

PERUPETRO, MEDIANTE CONSTANCIA N* GGRL-CC-003-A-2011 DE FECHA 23 DE
JUNIO DE 2011, CALIFICÓ A VALE S.A., PARA QUE POR INTERMEDIO DE Su
SUBSIDIARIA VALE OIL £ GAS PERU S.A.C., ASUMA El SETENTA POR CIENTO
(70%) DE PARTICIPACIÓN EN EL CONTRATO, QUE LE SERÍA CEDIDO POR GOLD
OIL PERU 8.A.C.

DE CONFORMIDAD CON LO ESTABLECIDO EN EL ACÁPITE 16.1 DEL CONTRATO,
POR EL PRESENTE DOCUMENTO GOLD OIL PERU S.A.C. CEDE EL SETENTA POR
CIENTO (70%) DE su PARTICIPACIÓN EN EL CONTRATO A FAVOR DE VALE OIL €
GAS PERU S.A.C., QUEDANDO EN CONSECUENCIA CONFORMADO EL CONTRATISTA
DE LA SIGUIENTE MANERA:

GOLD OIL PERU S.A.C. -— 30%

VALE OIL £ GAS PERU S.A.C. 70%

VALE OIL £ GAS PERU-S.A.C., OTORGA LAS GARANTÍAS Y ASUME LOS
DERECHOS, —RESPONSABILIDADES Y OBLIGACIONES QUE LE CORRESPONDA
DERIVADAS DEL CONTRATO, DE ACUERDO CON EL ARTÍCULO 17% DE LA LEY NO
26221, LEY ORGÁNICA DE HIDROCARBUROS.

SE DEJA PLENAMENTE ESTABLECIDO QUE LA RESPONSABILIDAD TRIBUTARIA Y
CONTABLE ES INDIVIDUAL FRENTE AL ESTADO PERUANO Y QUE RESPECTO A LOS
DERECHOS FINANCIEROS DE LA CLÁUSULA DÉCIMA PRIMERA DEL CONTRATO,
ÉSTOS CORRESPONDERÁN SEPARADA Y PROPORCIONALMENTE A CADA UNA DE LAS
EMPRESAS QUE CONFORMAN EL. CONTRATISTA EN EL CONTRATO. =

INTERVIENE EN LA PRESENTE MODIFICACIÓN DE CONTRATO EL BANCO CENTRAL
DE RESERVA DEL PERÚ, PARA TOMAR NOTA DE LA CESIÓN DE PARTICIPACIÓN Y
PARA RATIFICAR QUE SUBSISTEN/LAS GARANTÍAS OTORGADAS EN LA CLÁUSULA
DE DERECHOS FINANCIEROS, APROBADA BAJO EL RÉGIMEN DE LA LEY N* 26221,
LEY ORGÁNICA DE HIDROCARBUROS.

INTERVIENE GOLD OIL PLC PARA RATIFICAR A FAVOR DE GOLD OIL PERU
S.A.C. LA GARANTÍA CORPORATIVA, QUE APARECE EN 'EL ANEXO "D-1" DEL
CONTRATO, CONFORME SE ACUERDA EN LA CLÁUSULA SIGUIENTE. -

INTERVIENE VALE S.A. PARA OTORGAR A FAVOR DE VALE OIL £ GAS PERU
w 1991491 38191

S.A.C. LA GARANTÍA CORPORATIVA, QUE APARECE EN EL ANEXO “D-2” DEl
CONTRATO, CONFORME SE ACUERDA EN LA CLÁUSULA SIGUIENTE. =

CLÁUSULA TERCERA =

PARA EFECTOS DE REFLEJAR LO ESTABLECIDO EN LAS CLÁUSULAS PRECEDENTES, LAS

PARTES HAN ACORDADO EFECTUAR LAS MODIFICACIONES AL CONTRATO QUE SE INDICAN

A CONTINUACIÓN:
3.1. MODIFICAR EL ACÁPITE 1.1, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE

MANERA:

“1.1. AFILIADA =
CUALQUIER ENTIDAD, CUYO CAPITAL ACCIONARIO CON DERECHO A VOTO
SEA DE PROPIEDAD, DIRECTA O INDIRECTAMENTE, EN UNA PROPORCIÓN
IGUAL AL CINCUENTA POR CIENTO (50%) O MÁS DE PERUPETRO. O DE

CUALQUIERA DE LAS EMPRESAS QUE CONFORMAN EL CONTRATISTA O

rreda

CUALQUIER ENTIDAD O PERSONA QUE SEA PROPIETARIA DIRECTA O
INDIRECTAMENTE, DEL CINCUENTA POR CIENTO (50%) O MÁS DEL
CAPITAL ACCIONARIO CON DERECHO A VOTO DE PERUPETRO O DE
CUALQUIERA DE LAS EMPRESAS QUE CONFORMAN EL CONTRATISTA O

CUALQUIER ENTIDAD CUYO CAPITAL ACCIONARTO CON DERECHO A VOTO

NotarioHle Lima

SEA DE PROPIEDAD, DIRECTA O INDIRECTAMENTE, EN CINCUENTA POR

cardo Ferndndini Ba

CRENTO (50%) O MÁS DEL MISMO ACCIONISTA O ACCIONISTAS QUE POSEA

el

O PRSEAN, DIRECTA O INDIRECTAMENTE, EL CINCUENTA POR CIENTO
O MÁS DEL CAPITAL ACCIONARIO CON DERECHO A VOTO DE

PERUPETRO O DE CUALQUIERA DE LAS EMPRESAS QUE CONFORMAN EL

CONTRATISQ
3.2 MODIFICAR EL ACÁPITE 1.11, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE

MANERA :

391.11 CONTRATISTA =
GOLD OIL PERU S.A.C. INSCRITA EN EL REGISTRO PÚBLICO DE
HIDROCARBUROS 'EN LA PARTIDA N*% 11876390 DEL LIBRO DE

1
CONTRATISTAS DE OPERACIONES.
VALE OIL € GAS PERU S.A.C., INSCRITA EN EL ASIENTO A00001 DE LA
PARTIDA N“% 12695458 DEL LIBRO DE CONTRATISTAS DE OPERACIONES

DEL REGISTRO PÚBLICO DE HIDROCARBUROS.
EN LA FECHA DE CESIÓN, LA PARTICIPACIÓN EN EL CONTRATO DE LAS

EMPRESAS QUE CONFORMAN EL CONTRATISTA ES LA SIGUIENTE: =

GOLD OIL PERU S.A.C. 30%

VALE OIL £ GAS PERU S.A.C. _ 70%

3.3 AGREGAR EL ACÁPITE 1.57, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE

MANERA: =
“1.57 FECHA DE CESIÓN =

ES EL .. DE

. DE 2012, FECHA EN LA CUAL GOLD OIL PERU S.A.C.
CEDE A VALE OIL £ GAS PERU S.A.C., EL SETENTA (10%) DE SU
PARTICIPACIÓN EN EL CONTRATO, SUSCRIBIENDO LAS PARTES LA CESIÓN
DE POSICIÓN CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA” La
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XXI,
APROBADA POR DECRETO SUPREMO N% 018-2012-EM.” =

3.4 AGREGAR, EL ACÁPITE 1.58, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE

MANERA:

"1,58 ACUERDO DE OPERACIONES =

ES EL CONTRATO ASOCIATIVO SUSCRITO ENTRE EL OPERADOR Y -LAS
OTRAS EMPRESAS QUE CONFORMAN EL CONTRATISTA, QUE REGULA LAS
RELACIONES ENTRE ELLAS Y LAS CAPACIDADES, DERECHOS Y
OBLIGACIONES DEL OPERADOR Y EN EL QUE SE INDICARÁ, ENTRE OTROS,
LA PROPORCIÓN DE COSTOS Y GASTOS QUE CADA EMPRESA ASUMIRÁ, ASÍ
COMO LOS ACUERDOS PARA LA ADJUDICACIÓN DE HIDROCARBUROS
PRODUCTDOS BAJO EL CONTRATO, PARA LOS EFECTOS DE DICHO CONTRATO
ASOCIATIVO. "

3.5 AGREGAR EL ACÁPITE 1.59, EL CUAL, QUEDARÁ REDACTADO DE LA SIGUIENTE

MANERA:
"1.59 OPERADOR =

UNA DE LAS EMPRESAS QUE CONFORMAN EL CONTRATISTA.Y QUE HA SIDO
DESIGNADA POR-LAS MISMAS PARA LLEVAR A CABO LAS OPERACIONES EN

NOMBRE Y POR CUENTA DEL CONTRATISTA. =

EN LA FECHA DE CESIÓN, EL OPERADOR ES GOLD. OIL PERU S.A.C.”

3.6 AGREGAR EL ACÁPITE 2.7, EL CUAL QUEDARÁ REDÁCTADO DE LA SIGUIENTE

MANERA:

102.7

CADA UNA DE LAS EMPRESAS QUE CONFORMAN EL CONTRATISTA SERÁ
RESPONSABLE SOLIDARIAMENTE DE TODAS LAS OBLIGACIONES
ESTABLECIDAS Y DERIVADAS DEL CONTRATO. =

SIN PERJUICIO DE LO INDICADO EN EL PÁRRAFO ANTERIOR, El
OPERADOR REPRESENTARÁ A LAS EMPRESAS QUE CONFORMAN EL
CONTRATISTA ANTE  PERUPETRO PARA CUMPLIR CON TODAS LAS
OBLIGACIONES DEL CONTRATISTA BAJO EL CONTRATO POR--LAS QUE SON
SOLIDARIAMENTE RESPONSABLES ANTE PERUPETRO, Y PARA EJERCER LOS

DERECHOS Y ATRIBUCIONES QUE EL CONTRATO OTORGA AL CONTRATISTA Y
Es tw 1991492 38192
be

QUE POR SU NATURALEZA NO CORRESPONDAN SER EJERCIDOS POR

SEPARADO POR CADA UNA DE DICHAS EMPRESAS, CONFORME A UN

“ACUERDO DE OPERACIONES”, A SUSCRIBIRSE ENTRE El OPERADOR Y LAS

DEMÁS EMPRESAS QUE CONFORMAN EL CONTRATISTA. =
CUANDO OCURRA UN CAMBIO EN LA DESIGNACIÓN DEL OPERADOR, ENTRE
AQUELLAS EMPRESAS QUE CONFORMAN EL CONTRATISTA, ÉSTE DEBE SER
APROBADO PREVIAMENTE POR ESCRITO POR PERUPETRO, APROBACIÓN QUE
NO SERÁ DENEGADA SIN JUSTIFICACIÓN. =

COPIA DEL “ACUERDO DE OPERACIONES” SERÁ ENTREGADA A PERUPETRO
EN IDIOMA CASTELLANO, DENTRO DE LOS TREINTA (30) DÍAS SIGUIENTES
A LA FECHA DE CESIÓN. COPIA DE LAS MODIFICACIONES O AMPLIACIONES
DEL “ACUERDO DE OPERACIONES” O NUEVOS “ACUERDOS DE OPERACIONES”
SERÁ ENTREGADA A PERUPETRO DENTRO DE LOS QUINCE (15) DÍAS
SIGUIENTES A SU SUSCRIPCIÓN.

CADA UNA DE LAS EMPRESAS QUE CONFORMAN EL CONTRATISTA ES

Fernandini Barreda

¡otario de Lima

INDIVIDUALMENTE RESPONSABLE RESPECTO DE SUS OBLIGACIONES DE

CARÁCTER TRIBUTARIO Y POR LAS RESPONSABILIDADES QUE DE ELLO SE

DERIVE. IGUALMENTE, EN CUANTO A LOS DERECHOS FINANCIEROS QUE SE

“Ricard

STABLECEN EN LA CLÁUSULA DÉCIMA - PRIMERA, LOS QUE LES

CORRESPONDERÁN SEPARADA Y PROPORCIONALMENTE .” =
i

"3.11 INTERVIENEN GOLD OIL PLC Y VALE, S.A., PARA EFECTOS DE OTORGAR
LAS GaraNrias CORPORATIVAS QUE APARECEN COMO ANEXOS “D-1% Y “D-
2", RESPECTIVAMENTE. =

LAS GARANTÍAS CORPORATIVAS SUBSISTIRÁN MIENTRAS SEAN EXIGIBLES
LAS OBLIGACIONES DEL CONTRATISTA COMPRENDIDAS EN LOS ANEXOS "D-=
1% Y *D-2%. SERÁ DE APLICACIÓN EL SUBACÁPITE 22,3.5, SI
PRODUCIDO ALGÚN HECHO PREVISTO EN DICHO ACÁPITE, EL CONTRATISTA
NO CUMPLE CON SUSTITUIRLAS EN UN PLAZO MÁXIMO DE QUINCE (15)
DÍAS ÚTILES SIGUIENTES A LA RECEPCIÓN POR EL CONTRATISTA DE LA
NOTIFICACIÓN DE PERUPETRO REQUIRIENDO LA SUSTITUCIÓN. "

3.8 MODIFICAR EL ACÁPITE 6.7, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE
MANERA :

6.7  PERUPETRO, ASÍ COMO CUALQUIERA DE LAS EMPRESAS QUE CONFORMAN EL
CONTRATISTA, PUEDE REVELAR LA INFORMACIÓN OBTENIDA DE LAS
OPERACIONES SIN APROBACIÓN DE LA OTRA PARTE, EN LOS SIGUIENTES

3.9

A) A UNA AFILIADA;

B) EN RELACIÓN CON FINANCIACIONES U OBTENCIÓN DE SEGUROS,

SUSCRIBIENDO UN COMPROMISO DE CONFIDENCIALIDAD; =

Cc) EN TANTO ASÍ SE REQUIERA POR LEY, REGLAMENTO O RESOLUCIÓN

DE AUTORIDAD - COMPETENTE, INCLUYENDO SIN LIMITACIÓN, LOS
REGLAMENTOS O RESOLUCIONES DE AUTORIDADES GUBERNAMENTALES,
ORGANISMOS ASECURADORES O BOLSA DE VALORES EN LA QUE LOS
VALORES DE PERUPETRO O DE CADA UNA DE LAS EMPRESAS QUE
CONFORMAN EL CONTRATISTA, ASÍ COMO DE LAS AFILTADAS DE

CUALQUIERA DE ELLAS, ESTÉN REGISTRADOS; =

D) A CONSULTORES, CONTADORES, AUDITORES, FINANCISTAS,

PROFESIONALES, POSIBLES  ADQUIRENTES O  CESIONARIOS DE
PERUPETRO O DE CADA UNA DE LAS EMPRESAS QUE CONFORMAN EL
CONTRATISTA, O DE SUS RESPECTIVAS AFILIADAS, O DE UNA
PARTICIPACIÓN EN EL CONTRATO, CONFORME SEA NECESARIO CON
RELACIÓN A LAS OPERACIONES, OBTENIENDO UN COMPROMISO DE

CONFIDENCIALIDAD? =
EN LOS CASOS EN QUE LAS PARTES ACUERDEN COMUNICAR CIERTA
INFORMACIÓN DE CARÁCTER CONFIDENCIAL O RESERVADA A
TERCEROS, DEBERÁN DEJAR EXPRESA CONSTANCIA DEl CARÁCTER DE
TAL INFORMACIÓN, A FIN DE QUE ÉSTA NO SEA DIVULGADA POR
DICHOS TERCEROS. 1

MODIFICAR EL ACÁPITE 9.1, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE

MANERA:
“9.1

CADA UNA DE LAS EMPRESAS QUE CONFORMAN EL CONTRATISTA ESTÁ
SUJETA "AL, RÉGIMEN TRIBUTARIO COMÚN DE LA REPÚBLICA DEL PERÚ,
QUE INCLUYE AL RÉGIMEN TRIBUTARIO COMÚN DEL IMPUESTO A LA
RENTA, ASÍ COMO A LAS NORMAS ESPECÍFICAS QUE AL RESPECTO SE
ESTABLECE EN LA LEY NO. 26221, VIGENTES EN LA FECHA DE
SUSCRIPCIÓN. =

EL ESTADO, A TRAVÉS DEL MINÍSTERIO DE ECONOMÍA Y FINANZAS,
GARANTIZA A CADA UNA DE LAS EMPRESAS QUE CONFORMAN EL
CONTRATISTA, EL BENEFICIO DE ESTABILIDAD TRIBUTARIA DURANTE LA
VIGENCIA DEL CONTRATO, POR LO CUAL QUEDARÁN  SUJETAS,
ÚNICAMENTE, AL RÉGIMEN TRIBUTARIO VIGENTE A LA FECHA DE
SUSCRIPCIÓN, DE ACUERDO A LO ESTABLECIDO EN EL “REGLAMENTO DE
LA GARANTÍA DE LA ESTABILIDAD TRIBUTARIA Y DE LAS NORMAS
TRIBUTARIAS DE LA LEY NO. 26221, LEY ORGÁNICA DE
we 1991493 38193

HIDROCARBUROS”, APROBADO POR DECRETO SUPREMO NO. 32-95-EF, EN
LA “LEY QUE REGULA LOS CONTRATOS DE ESTABILIDAD CON EL ESTADO
AL AMPARO DE LAS LEYES SECTORIALES - LEY NO. 27343” EN LO QUE
CORRESPONDA Y EN LA "LEY DE ACTUALIZACIÓN “EN HIDROCARBUROS -
LEY N% 27377%, =

3.10 MODIFICAR EL ACÁPITE 9.2, EL CUÁL QUEDARÁ REDACTADO DE LA SIGUIENTE

MANERA:

"9.2

MANERA :

"9.5

ndini
de Lifia

nal

tario

rdo Fer:
No

"9.6

E 3.11 MODIFICAR EL ACÁPITE 9.5, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE

LA EXPORTACIÓN DE HIDROCARBUROS PROVENIENTES DEL ÁREA DE
CONTRATO QUE REALICE CADA UNA DE LAS EMPRESAS QUE CONFORMAN EL
CONTRATISTA ESTÁ EXENTA DE TODO TRIBUTO, INCLUYENDO AQUELLOS
QUE REQUIEREN MENCIÓN EXPRESA." =

DE CONFORMIDAD CON LO DISPUESTO POR EL ARTÍCULO 87% DEL CÓDIGO
TRIBUTARIO, CADA UNA DE LAS EMPRESAS QUE CONFORMAN EL
CONTRATISTA PODRÁ LLEVAR SU CONTABILIDAD EN DÓLARES Y, POR LO
TANTO, LA DETERMINACIÓN DE LA BASE IMPONIBLE DE LOS TRIBUTOS
QUE SEAN DE CARGO SUYO, ASÍ COMO El. MONTO DE DICHOS TRIBUTOS Y
EL PAGO DE LOS MISMOS, SE EFECTUARÁ DE ACUERDO A LEY."

3.12 MODIFICAR 'EL ACÁPITE 9.6, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE
MANERA: 2

SE PRECISA QUE CADA UNA DE LAS EMPRESAS QUE CONFORMAN EL
CONTRATISTA UTILIZARÁ EL MÉTODO DE AMORTIZACIÓN LINEAL EN UN
PERÍODO DE CINCO (5) EJERCICIOS ANUALES, CONTADOS A PARTIR DEL
EJERCICIO AL QUE CORRESPONDA LA FECHA DE INICIO DE LA
EXTRACCIÓN COMERCIAL.

LA REFERIDA AMORTIZACIÓN LINEAL SE APLICARÁ A TODOS LOS GASTOS
DE EXPLORACIÓN Y DESARRÓLLO Y A TODAS LAS INVERSIONES QUE
REALICE CADA UNA DE LAS EMPRESAS QUE CONFORMAN EL CONTRATISTA
DESDE LA FECHA DE SUSCRIPCIÓN .DEL CONTRATO HASTA LA FECHA DE

INICIO DE LA EXTRACCIÓN COMERCIAL. =

QUEDA ESTIPULADO QUE EL. PLAZO DE AMORTIZACIÓN ANTES REFERIDO
SERÁ EXTENDIDO, SIN EXCEDER EN NINGÚN CASO EL PLAZO DEL
CONTRATO, SI POR RAZONES DE PRECIOS O POR CUALQUIER OTRO FACTOR
ACORDADO POR LAS PARTÉS Y LUEGO DE APLICAR LA AMORTIZACIÓN
LINEAL A QUE SE REFIERE .EL PÁRRAFO ANTERIOR, LOS ESTADOS
FINANCIEROS DE ALGUNA DE LAS EMPRESAS QUE CONFORMAN EL
CONTRATISTA. ARROJASE UN RESULTADO NEGATIVO 0 UNA PÉRDIDA
3.13

3.14

FISCAL, QUE A CRITERIO DE DICHA EMPRESA SE PROYECTE QUE NO VA A
PODER SER COMPENSADOS PARA EFECTOS FISCALES DE ACUERDO A LAS
NORMAS TRIBUTARIAS VIGENTES. LA EXTENSIÓN DEL PLAZO DE
AMORTIZACIÓN SERÁ PUESTA EN CONOCIMIENTO PREVIO DE LA
SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA. " =

MODIFICAR EL ACÁPITE 16.1, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE

MANERA :

"16.1 EN CASO QUE CUALQUIERA DE LAS EMPRESAS QUÉ CONFORMAN EL
CONTRATISTA LLEGUE A UN ACUERDO PARA CEDER SU POSICIÓN
CONTRACTUAL O ASOCIARSE CON UN TERCERO EN EL CONTRATO,
PROCEDERÁ A NOTIFICAR A PERUPETRO RESPECTO DE DICHO ACUERDO. A
LA NOTIFICACIÓN DEBERÁ ACOMPAÑARSE LA SOLICITUD DE CALIFICACIÓN
DEL CESIONARIO O DEL TERCERO, CORRESPONDIÉNDOLE A ESTOS ÚLTIMOS
CUMPLIR CON ADJUNTAR LA INFORMACIÓN COMPLEMENTARIA QUE RESULTE
NECESARIA PARA SU CALIFICACIÓN COMO EMPRESA PETROLERA, CONFORME
A LEY.

SI PERUPETRO OTORGA LA CALIFICACIÓN SOLICITADA, LA CESIÓN O
ASOCIACIÓN SE _LLEVARÁ- A CABO MEDIANTE LA MODIFICACIÓN DEL
CONTRATO, CONFORME A LEY."

MODIFICAR EL ACÁPITE 16.2, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE
MANERA:

"16.2 CUALQUIERA DE LAS EMPRESAS QUE CONFORMAN EL CONTRATISTA, PREVIA
NOTIFICACIÓN A PERUPETRO, PODRÁ CEDER SU POSICIÓN CONTRACTUAL O
ASOCIARSE CON UNA AFILIADA, CONFORME A LEY."

MODIFICAR EL ACÁPITE 16.3, EL CUAL QUEDARÁ REDACTADO DE-LA SIGUIENTE
MANERA:

"16.3 SI CUALQUIERA DE LAS EMPRESAS QUE CONFORMAN EL CONTRATISTA
CEDIERA SU POSICIÓN CONTRACTUAL O SE ASOCIARA CON UN TERCERO,

DE CONFORMIDAD CON ESTE CONTRATO, EL CESIONARIO O EL TERCERO
OTORGARÁ LAS GARANTÍAS Y ASUMTRÁ LOS DERECHOS,
RESPONSABILIDADES Y OBLIGACIONES QUE LE CORRESPONDA DERIVADAS

: DEL CONTRATO." =

3.16 MODIFICAR EL ACÁPITE 18.1, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE

MANERA : =

"18.1 CADA UNA DE LAS EMPRESAS QUE CONFORMAN EL CONTRATISTA DEBERÁ
LLEVAR SU+CONTABILIDAD, DE ACUERDO CON LOS PRINCIPIOS Y LAS
PRÁCTICAS CONTABLES ESTABLECIDAS Y ACEPTADAS EN EL PERÚ.
ASIMISMO, DEBERÁ LLEVAR Y MANTENER TODOS LOS LIBROS, REGISTROS
> 1991494
38194

DETALLADOS Y DOCUMENTACIÓN QUE SEAN NECESARIOS PARA
CONTABILIZAR Y CONTROLAR LAS ACTIVIDADES QUE REALIZA EN EL PAÍS

Y EN EL EXTRANJERO CON RELACIÓN AL OBJETO DEL CONTRATO, ASÍ
COMO PARA LA ADECUADA SUSTENTACIÓN DE sus INGRESOS,
INVERSIONES, (COSTOS, GASTOS Y TRIBUTOS INCURRIDOS EN CADA
EJERCICIO. POR OTRO LADO, DENTRO DE LOS CIENTO VEINTE (120)
DÍAS CONTADOS A PARTIR DE LA FECHA DE CESIÓN, CADA UNA DE LAS
EMPRESAS QUE CONFORMAN EL CONTRATISTA, PROPORCIONARÁ A
PERUPETRO UNA COPIA EN IDIOMA CASTELLANO DEL “MANUAL DE
PROCEDIMIENTOS CONTABLES” O SU CORRESPONDIENTE MODIFICACIÓN QUE
HAYA DECIDIDO PROPONER PARA REGISTRAR SUS OPERACIONES. =

EL "MANUAL DE PROCEDIMIENTOS CONTABLES" CONTIENE ENTRE OTROS,
LO SIGUIENTE:

A) IDIOMA Y MONEDA EN QUE SE LLEVARÁN LOS REGISTROS

CONTABLES;

B) PRINCIPIOS Y PRÁCTICAS CONTABLES APLICABLES;

C) ESTRUCTURA Y PLAN DE CUENTAS, DE CONFORMIDAD CON LOS

8
E
El

o
le]

E
£

2

Z

REQUERIMIENTOS DE LA COMISIÓN NACIONAL SUPERVISORA DE
EMPRESAS Y VALORES (CONASEV) ;

D) X mecantsmos DE IDENTIFICACIÓN DE LAS CUENTAS
CORRESPONDIENTES AL CONTRATO Y OTROS CONTRATOS POR
HIDROCARBUROS, A LAS ACTIVIDADES RELACIONADAS Y A LAS
OTRAS ACTIVIDADES; =

E) MECANISMOS DE IMPUTACIÓN DE LOS INGRESOS, INVERSIONES,
COSTOS Y GASTOS COMUNES, AL CONTRATO, A OTROS CONTRATOS
POR HIDROCARBUROS, A LAS ACTIVIDADES RELACIONADAS Y A LAS
OTRAS ACTIVIDADES; Y,

F) DETERMINACIÓN DE LAS CUENTAS DE INGRESOS Y EGRESOS Y DE
LOS REGISTROS DETALLADOS PARA EFECTOS DEL CÁLCULO DEL
FACTOR R m1, ASÍ COMO EL DETALLE DE LOS PROCEDIMIENTOS

DESCRITOS EN EL ANEXO "E" DEL CONTRATO, DE SER EL CASO."
3.17 MODIFICAR EL ACÁPITE 18.2, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE
MANERA: . =
“18.2 DE HABERSE INCLUIDO EN EL “MANUAL DE PROCEDIMIENTOS CONTABLES”
LO DESCRITO EN EL LITERAL F) PRECEDENTE, PERUPETRO, EN UN LAPSO
NO MAYOR DE TREINTA (30) DÍAS DE HABERLO RECIBIDO COMUNICARÁ A
CADA UNA DE LAS EMPRESAS QUE CONFORMAN El CONTRATISTA SU
APROBACIÓN RESPECTO DEL PROCEDIMIENTO CONTABLE DEL FACTOR R ra
A QUE SE CONTRAE DICHO LITERAL 0, EN SU DEFECTO, LAS
SUGERENCIAS QUE CONSIDERE PARA MEJORAR Y/O AMPLIAR DICHO
PROCEDIMIENTO. DE NO HABER UN PRONUNCIAMIENTO POR PARTE DE
PERUPETRO DENTRO DEL PLAZO MENCIONADO, EL PROCEDIMIENTO A QUE
SE REFIERE EL LITERAL F) DEL ACÁPITE 18.1 SERÁ CONSIDERADO COMO
APROBADO PARA TODOS SUS EFECTOS. =:

DENTRO DEL MISMO TÉRMINO DE TREINTA (30) DÍAS DE RECIBIDO EL
"MANUAL DE PROCEDIMIENTOS CONTABLES", PERUPETRO PODRÁ FORMULAR
SUGERENCIAS Y/U OBSERVACIONES PARA MEJORAR, AMPLIAR O. ELIMINAR
ALGUNO O ALGUNOS DE LOS OTROS PROCEDIMIENTOS CONTABLES
PROPUESTOS EN DICHO MANUAL.

TODO * CAMBIO EN LO QUE RESPECTA AL PROCEDIMIENTO CONTABLE DEL
FACTOR R 5. APROBADO, SERÁ PREVIAMENTE PROPUESTO A PERUPETRO
PARA SU APROBACIÓN, SIGUIÉNDOSE PARA TAL FIN EL PROCEDIMIENTO
CONTENIDO EN El, PRIMER PÁRRAFO DEL PRESENTE ACÁPITE.”

3.18 MODIFICAR EL ACÁPITE 18.3, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE
MANERA: =

"18.3 LOS LIBROS DE CONTABILIDAD DE CADA UNA DE LAS EMPRESAS QUE
CONFORMAN EL CONTRATISTA, LOS ESTADOS FINANCIEROS Y LA
DOCUMENTACIÓN DE SUSTENTO DE LOS MISMOS, SERÁN PUESTOS A
DISPOSICIÓN DE LOS REPRESENTANTES AUTORIZADOS DE PERUPETRO PARA
SU VERIFICACIÓN, EN LAS OFICINAS DEL DOMICILIO FISCAL DEL
CONTRATISTA, PREVIA NOTIFICACIÓN,"

3.19 MODIFICAR EL ACÁPITE 18.4, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE
MANERA:

"18.4 CADA UNA DE LAS EMPRESAS QUE CONFORMAN EL CONTRATISTA MANTENDRÁ
LOS REGISTROS DE LAS PROPIEDADES MUEBLES E INMUEBLES,
UTILIZADAS EN LAS OPERACIONES DEL CONTRATO, DE CONFORMIDAD CON
LAS NORMAS DE CONTABILIDAD VIGENTES EN El. PERÚ Y DE ACUERDO A
LAS PRÁCTICAS CONTABLES GENERALMENTE ACEPTADAS EN LA INDUSTRIA
PETROLERA INTERNACIONAL .

PERUPETRO PODRÁ SOLICITAR A CADA UNA DE LAS EMPRESAS QUE
CONFORMAN El CONTRATISTA INFORMACIÓN SOBRE SUS PROPIEDADES CADA
VEZ2 QUE LO CONSIDERE PERTINENTE, ASIMISMO, PERUPETRO PODRÁ
SOLICITAR A DICHAS EMPRESAS SU CRONOGRAMA DE INVENTARIOS
FÍSICOS DE LOS BIENES INHERENTES A LAS OPERACIONES,
CLASIFICÁNDOLOS SEGÚN SEAN DE PROPIEDAD DE ALGUNA DE LAS
mw 1991495 38195

EMPRESAS ¡ QUE CONFORMAN EL CONTRATISTA O DE TERCEROS, Y
PARTICIPAR EN ÉSTOS SI LO CONSIDERA CONVENIENTE." =

ODIFICAR EL ACÁPITE 18.5, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE

MANERA :
"18.5 CADA UNA DE LAS EMPRESAS QUE CONFORMAN EL CONTRATISTA DEBERÁ
REMITIR, DENTRO DE LOS TREINTA (30) DÍAS DE HABER SIDO
EMITIDOS, COPIA DEL INFORME DE SUS AUDITORES EXTERNOS SOBRE SUS
ESTADOS FINANCIEROS CORRESPONDIENTES AL EJERCICIO ECONÓMICO
ANTERIOR. EN EL CASO QUE CUALQUIERA DE DICHAS EMPRESAS TUVIESE
SUSCRITO CON PERUPETRO MÁS DE UN CONTRATO, O REALIZARA
ACTIVIDADES DISTINTAS A LAS DEL CONTRATO, SE OBLIGA A LLEVAR

CUENTAS SEPARADAS CON EL OBJETO DE FORMULAR ESTADOS FINANCIEROS

PARA CADA CONTRATO Y/O ACTIVIDAD, Y POR LO TANTO, EL INFORME

ELABORADO POR SUS AUDITORES EXTERNOS DEBERÁ INCLUIR TAMBIÉN

ESTADOS FINANCIEROS POR CADA CONTRATO Y/O ACTIVIDAD." =

DIFICAR EL ACÁPITE 18,6, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE

Notario de Lima,

o Fernandini

ITIR A PERUPETRO, CUANDO ÉSTE LO REQUIERA, INFORMACIÓN

PRESENTADA A | LA SUPERINTENDENCIA NACIONAL DE

" MANERA:
“18.7 LA EMPRESA DESIGNADA COMO OPERADOR LLEVARÁ UN SISTEMA ESPECIAL i
DE CUENTAS EN LAS QUE SE REGISTRE: TODO LO RELATIVO A LAS

OPERACIONES.”

3.23 MODIFICAR EL ACÁPITE 19.11, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE

MANERA:
"19.11CADA UNA DE LAS EMPRESAS QUE CONFORMAN EL CONTRATISTA TENDRÁ LA

LIBRE DISPONIBILIDAD DE LOS HIDROCARBUROS QUE LE CORRESPONDA

CONFORME AL CONTRATO."

3.24 MODIFICAR El ACÁPITE 20.1, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE

MANERA :
"20.1 TODA NOTIFICACIÓN O COMUNICACIÓN, RELATIVA AL CONTRATO, SERÁ
CONSIDERADA COMO VÁLIDAMENTE CURSADA SI ES POR ESCRITO Y
ENTREGADA CON CARGO O RECIBIDA POR INTERMEDIO DE CORREO
CERTIFICADO O FACSÍMIL O POR OTROS MEDIOS QUE LAS PARTES
ACUERDEN, DIRIGIDA AL DESTINATARIO EN UN DÍA ÚTIL A LAS
SIGUIENTES DIRECCIONES: =

PERUPETRO:

PERUPETRO S.A. =
GERENCIA GENERAL

AV. LUIS ALDANA N* 320

LIMA 41 - PERÚ =

FAX: 617-1801 =
CONTRATISTA:

GOLD OIL PERU S.A.C. =
GERENCIA GENERAL

MALECÓN 28 DE JULIO NO 455

OFICINA 902, MIRAFLORES,

LIMA 18, PERÚ

FAX: 2419253

VALE OIL £ GAS PERU S.A.C. =

i GERENCIA GENERAL

JR. JULIAN ARIAS ARAGUEZ N* 250, MIRAFLORES:

LIMA 18 - PERÚ

FAX: (511) 445-1015
GARANTES CORPORATIVOS: =

GOLD OIL PLC =

SANDY LODGE, SANDY LANE

KINGSNOOD, SURREY, K120 6ND

INGLATERRA

FAX : (44-173) 7830133 =

VALE S.A.

AV. GRACA ARANHA, 26 - 4TH FLOOR, 20030-900-900, CITY OF RIO DE
JANEIRO.

RIO DE JANEIRO =

BRASIL =

FAX: +55 21 3814 6029 =

3.25 MODIFICAR EL ACÁPITE 20.2, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE
MANERA;

"20.2 PERUPETRO, CUALQUIERA DE LAS EMPRESAS QUE CONFORMAN EL
CONTRATISTA Y LOS GARANTES CORPORATIVOS TENDRÁN EL DERECHO DE
CAMBIAR SU DIRECCIÓN O EL NÚMERO DE FACSÍMIL A LOS EFECTOS DE
LAS NOTIFICACIONES Y COMUNICACIONES, MEDIANTE COMUNICACIÓN A LA
1991498 38196

OTRA PARTE, CON POR LO; MENOS CINCO (5) DÍAS ÚTILES DE
ANTICIPACIÓN A LA FECHA EFECTIVA DE DICHO CAMBIO." =

AGREGAR EL ACÁPITE 20.3, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE

MANERA:

“20.3 LAS NOTIFICACIONES O COMUNICACIONES SERÁN CURSADAS Al. OPERADOR,
CONSIDERÁNDOSE CURSADAS A TODAS LAS PERSONAS QUE CONFORMAN EL
CONTRATISTA, SALVO LAS NOTIFICACIONES o COMUNICACIONES

: RELATIVAS A LAS CLÁUSULAS NOVENA, DÉCIMA PRIMERA, DÉCIMA SEXTA
Y VIGÉSIMA SEGUNDA, LAS QUE SERÁN CURSADAS POR PERUPETRO A CADA
UNA DE LAS RESPECTIVAS EMPRESAS QUE CONFORMAN EL CONTRATISTA. *
3.27 MODIFICAR El ACÁPITE 22.3.5, EL CUAL QUEDARÁ REDACTADO DE LA !

SIGUIENTE MANERA:

"22.3.5EN CASO DE NO ENCONTRARSE VIGENTE ALGUNA DE LAS GARANTÍAS

É CORPORATIVAS A QUE SE REFIERE EL ACÁPITE 3.11 Y EL CONTRATISTA
A NO CUMPLA CON SUSTITUIRLA EN UN PLAZO MÁXIMO DE QUINCE (15)
3 DÍAS ÚTILES SIGUIENTES A LA RECEPCIÓN POR EL CONTRATISTA DE LA
E NOTIFICACIÓN DE PERUPETRO REQUIRIENDO LA SUSTITUCIÓN, O EN CASO
z

E HABER SIDO DECLARADA LA INSOLVENCIA, DISOLUCIÓN, LIQUIDACIÓN
OM QUIEBRA DE LA ENTIDAD QUE HAYA OTORGADO ALGUNA DE LAS
GARANTÍAS A QUE SE REFIERE EL ACÁPITE 3.11 Y ALGUNA .DE LAS
EMPRESAS QUE INTEGRAN EL CONTRATISTA NO CUMPLA CON NOTIFICAR A
PERUPEXRO EN UN PLAZO MÁXIMO DE QUINCE (15) DÍAS ÚTILES
SIGUIENTES AL REQUERIMIENTO DE HPERUPETRO, IDENTIFICANDO AL
TERCERO | QUE ASUMIRÁ LA GARANTÍA CORPORATIVA, PREVIA

CALIFICACIÓN Y ACEPTACIÓN POR PERUPETRO. "

3.28 MODIFICAR EL ACÁPITE 22.6, EL CUAL QUEDARÁ REDACTADÓ DE LA SIGUIENTE
MANERA: =

"22.6 A LA TERMINACIÓN DEL CONTRATO, EL CONTRATISTA ENTREGARÁ EN
PROPIEDAD AL ESTADO, A TRAVÉS DE PERUPETRO, A MENOS QUE ÉSTE NO
LOS REQUIERA, SIN CARGO NI COSTO ALGUNO PARA ÉSTE, EN BUEN
ESTADO DE CONSERVACIÓN, MANTENIMIENTO Y FUNCIONAMIENTO, Y
TENIENDO EN CUENTA EL DESGASTE NORMAL PRODUCIDO POR EL USO, LOS
INMUEBLES, INSTALACIONES DE ENERGÍA, CAMPAMENTOS, MEDIOS DE
COMUNICACIÓN, DUCTOS Y DEMÁS BIENES DE PRODUCCIÓN Ef
INSTALACIONES DE PROPIEDAD DEL CONTRATISTA, O DE CUALQUIERA DE
LAS EMPRESAS QUE CONFORMAN EL CONTRATISTA, QUE PERMITAN LA
CONTINUACIÓN DE LAS OPERACIONES. =

EN CASO DE HABER EXPLOTACIÓN CONJUNTA DE PETRÓLEO, GAS NATURAL
NO ASOCIADO Y/O GAS NATURAL NO ASOCIADO Y CONDENSADOS, AL
TÉRMINO DEL PLAZO ESTABLECIDO EN EL ACÁPITE 3.1 PARA LA FASE DE
EXPLOTACIÓN DE PETRÓLEO, EL CONTRATISTA ENTREGARÁ EN PROPIEDAD
AL ESTADO, A TRAVÉS DE PERUPETRO, A MENOS QUE ÉSTE NO LOS
REQUIERA, SIN CARGO NI COSTO ALGUNO PARA ÉSTE, EN BUEN ESTADO
DE CONSERVACIÓN, MANTENIMIENTO Y FUNCIONAMIENTO Y TENIENDO EN
CUENTA EL DESGASTE NORMAL PRODUCIDO POR: EL USO, LOS BIENES E
INSTALACIONES PROPIOS DE LA EXPLOTACIÓN DE PETRÓLEO, QUE NO
SEAN NECESARIOS PARA LA EXPLOTACIÓN DE GAS NATURAL NO ASOCIADO
Y/O GAS NATURAL NO ASOCIADO Y CONDENSADOS. =

LOS BIENES E INSTALACIONES QUE CONSERVE EL CONTRATISTA, O
CUALQUIERA DE LAS EMPRESAS QUE CONFORMAN Fl CONTRATISTA, PARA
LA EXPLOTACIÓN DEL GAS NATURAL NO ASOCIADO Y/O GAS NATURAL NO
ASOCIADO Y CONDENSADOS, QUE HAYAN ESTADO SIENDO UTILIZADOS
TAMBIÉN EN LA EXPLOTACIÓN DE PETRÓLEO, AÚN CUANDO CONTINUARAN
EN PROPIEDAD DEL CONTRATISTA, O DE CUALQUIERA DE LAS EMPRESAS
QUE CONFORMAN EL CONTRATISTA DE SER EL CASO, SERÁN APLICADOS A
SERVIR AMBAS EXPLOTACIONES, CELEBRÁNDOSE AL EFECTO UN CONVENIO
ENTRE LAS PARTES. =

EN CASO QUE El. CONTRATISTA, O CUALQUIERA DE LAS EMPRESAS QUE
CONFORMAN EL CONTRATISTA, HAYA ESTADO USANDO LOS BIENES E
INSTALACIONES DESCRITOS EN EL PRIMER PÁRRAFO DEL PRESENTE
ACÁPITE PERO QUE NO SEAN CONEXOS O ACCESORIOS EXCLUSIVAMENTE A
- LAS OPERACIONES, ESTO ES, QUE TAMBIÉN HAYAN ESTADO SIENDO
USADOS PARA OPERACIONES EN OTRAS ÁREAS CON CONTRATO VIGENTE
- PARA LA EXPLORACIÓN O EXPLOTACIÓN DE HIDROCARBUROS EN EL PAÍS
EL CONTRATISTA, O CUALQUIERA DE LAS EMPRESAS QUE CONFORMAN El
CONTRATISTA, CONTINUARÁ CON LA PROPIEDAD DE DICHOS BIENES
HACIENDO USO DE ELLOS."

3.29 MODIFICAR EL ANEXO "C-3", EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE
MANERA:

=ANEXO "C- 3%

=CARTA FIANZA PARA EL TERCER

CARTA FIANZA N* =

LIMA, = =
SEÑORES

PERUPETRO S.A.

1991497 38197

NUESTRA CONSIDERACIÓN:

POR LA PRESENTE, NOSOTROS ...(ENTIDAD DEL SISTEMA FINANCIERO)... NOS
CONSTITUIMOS EN FIADORES SOLIDARIOS DE GOLD OIL PERU S.A.C. Y VALE OIL £
GAS PERU S.A.C., EN ADELANTE LLAMADAS EL CONTRATISTA, ANTE PERUPETRO S.A.,
EN ADELANTE LLAMADA PERUPETRO, POR EL IMPORTE DE CIENTO SESENTA MIL Y
00/100 DÓLARES (US$ 160,000.00) A FIN DE GARANTIZAR EL FIEL CUMPLIMIENTO DE
LAS OBLIGACIONES DEL CONTRATISTA BAJO EL PROGRAMA MÍNIMO DE TRABAJO DEL
TERCER PERÍODO DE LA FASE DE EXPLORACIÓN, CONTENIDAS EN LA CLÁUSULA CUARTA
DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
EN EL LOTE XXI, SUSCRITO CON PERUPETRO (EN ADELANTE LLAMADO CONTRATO) .

PRESENTE FIANZA SE LIMITA A PAGAR A PERUPETRO LA SUMA DE CIENTO SESENTA MIL
Y 00/100 DÓLARES (US$ 160,000.00) REQUERIDA EN SU SOLICITUD DE PAGO. = =

A LA OBLIGACIÓN ' QUE ASUME .. (ENTIDAD DEL SISTEMA FINANCIERO)... BAJO LA

ESTA FIANZA ES SOLIDARIA, SIN BENEFICIO DE EXCUSIÓN, IRREVOCABLE,

NDICIONAL Y DE REALIZACIÓN AUTOMÁTICA, PAGADERA A LA PRESENTACIÓN

«(ENTIDAD DEL SISTEMA FINANCIERO) ...' SOLICITANDO EL PAGO

DE CIENTO SENTA MIL Y 00/100 DÓLARES (US$ 160,000.00), "DECLARANDO QUE EL

CONTRATISTA NY HA CUMPLIDO CON TODO O PARTE DE LA OBLIGACIÓN ANTES REFERIDA
ACOMPAÑANDO

DICHA CARTA, COMO ÚNICO RECAUDO Y JUSTIFICACIÓN, UNA COPIA
CERRIFICADA DE CARTA NOTARIAL DIRIGIDA POR PERUPETRO AL CONTRATISTA
] LIMIENTO DE LA OBLIGACIÓN ANTES REFERIDA Y NOTIFICÁNDOLE
SU INTENCIÓN DE HACER EFECTIVA LA FIANZA; DICHA CARTA NOTARIAL DE PERUPETRO
AL CONTRATISTA DEBERÁ HABER SIDO ENTREGADA A ÉSTE POR LO MENOS TREINTA (30)
DÍAS CALENDARIO ANTES DE LA FECHA EN QUE PERUPETRO PRESENTE LA RECLAMACIÓN

DE PAGO A ... (ENTIDAD DEL SISTEMA FINANCIERO): .-.

2. LA PRESENTE FIANZA EXPIRARÁ A MÁS TARDAR EL ... A MENOS QUE CON
ANTERIORIDAD A ESA FECHA ... (ENTIDAD DEL SISTEMA FINANCIERO)... RECIBA UNA
CARTA DE PERUPETRO LIBERANDO A ... (ENTIDAD DEL SISTEMA FINANCIERO)... Y AL
CONTRATISTA DE TODA RESPONSABILIDAD BAJO LA PRESENTE FIANZA, EN CUYO CASO
LA PRESENTE FIANZA SERÁ CANCELADA EN LA FECHA DE RECEPCIÓN DE LA MENCIONADA
CARTA DE PERUPETRO.

2. TODA DEMORA POR NUESTRA PARTE PARA HONRAR LA PRESENTE FIANZA A FAVOR DE!
USTEDES, [DEVENGARÁ UN INTERÉS EQUIVALENTE A LA TASA ACTIVA EN. MONEDA
EXTRANJERA (TAMEX) pr LAS INSTITUCIONES DEL SISTEMA FINANCIERO QUE PUBLICA
LA SUPERINTENDENCIA DE BANCA Y SEGUROS APLICABLE DURANTE EL PERÍODO DE

RETRASO O LA TASA QUE LA SUSTITUYA. LOS INTERESES SERÁN CALCULADOS A PARTIR
DE LA FECHA DE LA RECEPCIÓN DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO A
-- + (ENTIDAD DEL SISTEMA FINANCIERO)... =

A PARTIR DE LA FECHA DE LA EXPIRACIÓN O CANCELACIÓN NO SE PODRÁ PRESENTAR
RECLAMO ALGUNO POR LA PRESENTE FIANZA. Y +. (ENTIDAD DEL SISTEMA
FINANCIERO)... Y EL CONTRATISTA QUEDARÁN LIBERADOS DE TODA RESPONSABILIDAD

U OBLIGACIÓN RESPECTO A LA PRESENTE FIANZA. =
ATENTAMÉNTE, = -

(ENTIDAD DEL SISTEMA FINANCIERO)

3.30 MODIFICAR EL ANEXO "C-4”, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE
MANERA: = =

=ANEXO "C- 4"
===CARTA FIANZA PARA EL CUARTO PERIODO DEL PROGRAMA MINIMO DE TRABAJO -

CARTA FIANZA N*

LIMA,

SEÑORES

PERUPETRO S.A.

CIUDAD.
DE NUESTRA CONSIDERACIÓN:

POR LA PRESENTE, NOSOTROS - (ENTIDAD DEL SISTEMA FINANCIERO)... NOS

CONSTITUIMOS EN FPIADORES SOLIDARIOS DE GOLD OIL PERU S.A.C. Y VALE OIL £
GAS PERU S.A.C,, EN ADELANTE LLAMADAS EL CONTRATISTA, ANTE PERUPETRO S.A.,
EN ADELANTE LLAMADA PERUPETRO, POR EL IMPORTE DE CIENTO SESENTA MIL Y
00/100 DÓLARES (US$ 160,000.00) A FIN DE GARANTIZAR EL FIEL CUMPLIMIENTO DE
LAS OBLIGACIONES DEL CONTRATISTA BAJO EL PROGRAMA MÍNIMO DE TRABAJO DEL
CUARTO PERÍODO DE LA FASE DE EXPLORACIÓN, CONTENIDAS EN LA CLÁUSULA CUARTA
DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
EN BL LOTE XXI, SUSCRITO CON PERUPETRO (EN ADELANTE LLAMADO CONTRATO) .

LA OBLIGACIÓN QUE ASUME ..(ENTIDAD DEL SISTEMA FINANCIERO)... BAJO LA
PRESENTE FIANZA SE LIMITA A PAGAR A PERUPETRO LA' SUMA DE CIENTO SESENTA MIL
Y 00/100 DÓLARES (US$ 160,000.00) REQUERIDA EN SU SOLICITUD DE PAGO.

1. ESTA FIANZA ES SOLIDARIA, SIN BENEFICIO DE EXCUSIÓN, IRREVOCABLE
INCONDICIONAL Y DE REALIZACIÓN AUTOMÁTICA, PAGADERA A LA PRESENTACIÓN
DENTRO DEL PLAZO DE VIGENCIA DE LA MISMA, DE UNA CARTA NOTARIAL DIRIGIDA
POR PERUPETRO A ... (ENTIDAD DEL SISTEMA FINANCIERO)... SOLICITANDO EL PAGO
DE CIENTO SESENTA MIL Y 00/100 DÓLARES (US$ 160,000.00), DECLARANDO QUE EL
CONTRATISTA NO HA CUMPLIDO CON TODO O PARTE DE La OBLIGACIÓN ANTES REFERIDA
Y ACOMPAÑANDO A DICHA CARTA, COMO ÚNICO RECAUDO Y JUSTIFICACIÓN, UNA COPIA
w 1991498 38198

DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO AL CONTRATISTA

EL CUMPLIMIENTO DE LA OBLIGACIÓN ANTES REFERIDA Y NOTIFICÁNDOLE
SU INTENCIÓN DE HACER EFECTIVA LA FIANZA; DICHA CARTA NOTARIAL DE PERUPETRO
AL CONTRATISTA DEBERÁ HABER SIDO ENTREGADA A ÉSTE POR LO MENOS TREINTA (30)
DÍAS” CALENDARTO ANTES DE LA FECHA EN QUE PERUPETRO PRESENTE LA RECLAMACIÓN
DE PAGO A ... (ENTIDAD DEL SISTEMA FINANCIERO)... =

2. LA PRESENTE FIANZA EXPIRARÁ A MÁS TARDAR EL ... A MENOS QUE CON
ANTERIORIDAD A ESA FECHA ... (ENTIDAD DEL SISTEMA FINANCIERO)... RECIBA UNA
CARTA DE PERUPETRO LIBERANDO A ... (ENTIDAD DEL SISTEMA FINANCIERO)... Y AL
CONTRATISTA DE TODA RESPONSABILIDAD BAJO LA PRESENTE FIANZA, EN CUYO CASO
LA PRESENTE FIANZA SERÁ CANCELADA EN LA FECHA DE RECEPCIÓN DE LA MENCIONADA
CARTA DE PERUPETRO,

3 3. TODA DEMORA POR NUESTRA PARTE PARA HONRAR LA PRESENTE FIANZA A FAVOR DE
Í= USTEDES, DEVENGARÁ UN INTERÉS EQUIVALENTE A LA TASA ACTIVA EN 'MONEDA

EXTRANJERA (TAMEX) DE LAS INSTITUCIONES DEL SISTEMA FINANCIERO QUE PUBLICA
SUPERINTENDENCIA DE BANCA 'Y SEGUROS APLICABLE DURANTE EL PERÍODO DE

RETRASO O LA TASA QUE LA SUSTITUYA. LOS' INTERESES SERÁN CALCULADOS A PARTIR |

Fernandini
Notario de Lim:

DE LA PRCHA DE LA RECEPCIÓN DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO A
DEL SISTEMA FINANCIERO).

FECHA DE LA EXPIRACIÓN O CANCELACIÓN NO SE PODRÁ PRESENTAR
POR LA PRESENTE FIANZA Y «+. (ENTIDAD DEL SISTEMA
EL CONTRATISTA QUEDARÁN LIBERADOS DE TODA RESPONSABILIDAD

(ENTIDAD DEL SISTEMA FINANCIERO) =

3.31 MODIFICAR EL ANEXO "C-5", EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE

MANERA:

=ANEXO "C- 5"

===CARTA FIANZA PARA EL QUINTO PERIODO DEL PROGRAMA MINIMO DE TRABAJO

CARTA FIANZA N”

LÍMA,

SEÑORES

PERUPETRO S.A.

CIUDAD.

DE NUESTRA CONSIDERACIÓN: =

POR LA PRESENTE, NOSOTROS ...(ENTIDAD DEL SISTEMA FINANCIERO)... NOS
CONSTITUIMOS EN FIADORES SOLIDARIOS DE GOLD OIL PERU S.A.C. Y VALE OIL £
GAS PERU S.A.C., EN ADELANTE- LLAMADAS EL CONTRATISTA, ANTE PERUPETRO S.A.,
EN ADELANTE LLAMADA PERUPETRO, POR EL IMPORTE DE CIENTO SESENTA MIL Y
00/100 DÓLARES (US$ 160,000.00) A FIN DE GARANTIZAR EL FIEL CUMPLIMIENTO DE
LAS OBLIGACIONES DEL CONTRATISTA BAJO EL PROGRAMA MÍNIMO DE TRABAJO DEL
QUINTO PERÍODO DE LA FASE DE EXPLORACIÓN, CONTENIDAS EN LA CLÁUSULA CUARTA
DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
EN EL LOTE XXI, SUSCRITO CON PERUPETRO (EN ADELANTE LLAMADO CONTRATO) .

LA OBLIGACIÓN QUE ASUME ..(ENTIDAD DEL SISTEMA FINANCIERO)... BAJO LA
PRESENTE FIANZA SE LIMITA A PAGAR'A PERUPETRO LA SUMA DE CIENÍO SESENTA MIL
Y 00/100 DÓLARES (US$ 160,000.00) REQUERIDA EN SU SOLICITUD DE PAGO. -

1. ESTA FIANZA ES SOLIDARIA, SIN BENEFICIO DE FEXCUSIÓN, IRREVOCABLE,
INCONDICIONAL Y DE REALIZACIÓN AUTOMÁTICA, PAGADERA A LA PRESENTACIÓN
DENTRO DEL PLAZO DE VIGENCIA DE LA MISMA, DE UNA CARTA NOTARIAL DIRIGIDA
POR PBRUPETRO A ... (ENTIDAD DEL SISTEMA FINANCIERO)... SOLICITANDO EL PAGO
DE CIENTO SESENTA MIL Y 00/100 DÓLARES (US$ 160,000.00), DECLARANDO QUE EL
CONTRATISTA NO HA CUMPLIDO CON TODO O PARTE DE LA OBLIGACIÓN ANTES REFERIDA
Y ACOMPAÑANDO A DICHA CARTA, COMO ÚNICO RECAUDO Y JUSTIPICACIÓN, UNA COPIA
CERTIFICADA DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO Al CONTRATISTA
EXICIÉNDOLE EL CUMPLIMIENTO DE LA OBLIGACIÓN ANTES REFERIDA Y NOTIFICÁNDOLE
SU INTENCIÓN DE HACER EFECTIVA LA FIANZA; DICHA CARTA NOTARIAL DE PERUPETRO
AL CONTRATISTA DEBERÁ HABER SIDO ENTREGADA A ÉSTE POR LO MENOS TREINTA (30)
DÍAS CALENDARIO ANTES DE LA FECHA EN QUE PFRUPETRO PRESENTE LA RECLAMACIÓN
DE PAGO A ...(ENTIDAD DEL SISTEMA FINANCIERO)...

2. LA PRESENTE FIANZA EXPIRARÁ A MÁS TARDAR EL ... A MENOS QUE CON
ANTERIORIDAD A ESA FECHA ... (ENTIDAD DEL SISTEMA FINANCIERO)... RECIBA UNA
CARTA DE PERUPETRO LIBERANDO A ... (ENTIDAD DEL SISTEMA FINANCIERO)... Y AL
CONTRATISTA DE TODA RESPONSABILIDAD BAJO LA PRESENTE FIANZA, EN CUYO CASO
LA PRESENTE FIANZA SERÁ CANCELADA EN LA FECHA DE RECEPCIÓN DE LA MENCIONADA
CARTA DE PERUPETRO.

3. TODA DEMORA POR NUESTRA PARTE PARA HONRAR ¿LA PRESENTE FIANZA A FAVOR DE
USTEDES, DEVENGARÁ UN INTERÉS EQUIVALENTE A LA TASA ACTIVA EN MONEDA
EXTRANJERA (TAMEX) DE LAS INSTITUCIONES DEL SISTEMA FINANCIERO QUE PUBLICA
LA SUPERINTENDENCIA DE BANCA Y SEGUROS APLICABLE DURANTE EL PERÍODO DE
RETRASO O LA TASA QUE LA SUSTITUYA. LOS INTERESES SERÁN CALCULADOS A PARTIR
DE LA FECHA DE LA RECEPCIÓN DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO A
- . . (ENTIDAD DEL SISTEMA FINANCIERO)...

A PARTIR DE LA FECHA DE LA EXPIRACIÓN O CANCELACIÓN NO SE PODRÁ PRESENTAR
RECLAMO ALGUNO POR LA PRESENTE FIANZA Y  ...(ENTIDAD DEL SISTEMA
ol

we 199149

o 38199

(ENTIDAD DEL SISTEMA FINANCIERO) =

3.32 MODIFICAR EL ANEXO “D”, EL CUAL QUEDARÁ REDACTADO COMO ANEXO "D-1” DE
LA SIGUIENTE MANERA:

= WANEXO "D-1"

=GARANTÍA CORPORATIVA

SEÑORES

PERUPETRO S.A.

AV. LUIS ALDANA 320

LIMA 41

PERU

POR EL PRESENTE DOCUMENTO GOLD OIL PLC, DE CONFORMIDAD CON EL ACÁPITE 3.11
DERNCONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
EN EL TE XXI SUSCRITO POR PERUPETRO S.A. ("PERUPETRO"), GOLD OIL PERU

S.A.C.

YX VALE OIL £ GAS PERU S.A.C., GARANTIZA SOLIDARIAMENTE ANTE

PERUPETRO CUMPLIMIENTO POR GOLD OIL PERU S.A.C. DE TODAS LAS

OBLIGACIONES OYE ÉSTA ASUMA EN EL PROGRAMA MÍNIMO DE TRABAJO DESCRITO EN EL
CÁPITE 4.6 DEE ACONTRATO, ASÍ COMO LA EJECUCIÓN POR GOLD OTL PERU S:A.C. DE
UNO DE LOS PROGRAMAS ANUALES DE EXPLOTACIÓN, TAL COMO PUEDAN SER
REAJUBTADOS O CAMBIADOS, QUE ÉSTA PRESENTE A PERUPETRO EN CUMPLIMIENTO DEL

ACÁPITE 5.3 DEL CONTRATO.

ESTA GARANTÍA SUBSISTIRÁ MIENTRAS SEAN EXIGIBLES LAS OBLIGACIONES DE GOLD
OIL PERU S.A.C. DERIVADAS DEL CONTRATO. BARA LOS EFECTOS DE ESTA GARANTÍA
GOLD OIL PLC, SE SOMETE A LAS LEYES DE LA REPÚBLICA DEL PERÚ, RENUNCIA
EXPRESAMENTE A TODA RECLAMACIÓN DIPLOMÁTICA Y SE SOMETE AL PROCEDIMIENTO
ARBITRAL PARA SOLUCIÓN DE CONTROVERSTAS ESTABLECIDO EN LA CLÁUSULA VIGÉSIMA
PRIMERA DEL CONTRATO.

ATENTAMENTE,

GARANTE CORPORATIVO =

(PERSONA LEGALMENTE AUTORIZADA)”

3.33 AGREGAR Fl ANEXO “D-2", EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE

MANERA :

WMANEXO "D-2% =

=GARANTÍA CORPORATIVA

SEÑORES =

PERUPETRO S.A.

AV. LUIS ALDANA 320

LIMA 41 =

PERU =

POR EL PRESENTE DOCUMENTO VALE S.A., DE CONFORMIDAD CON EL ACÁPITE 3.11 DEL
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN
EL LOTE XXI SUSCRITO POR  PERUPETRO S;A. ("PERUPETRO"), GOLD OIL PERU
£.A.C. Y VALE OIL £ GAS PERU S.A.C., GARANTIZA SOLIDARIAMENTE ANTE
PERUPETRO EL CUMPLIMIENTO POR VALE OIL £ GAS PERU S.A.C., DE TODAS LAS
OBLIGACIONES QUE ÉSTA ASUMA EN EL PROGRAMA MÍNIMO DE TRABAJO DESCRITO EN EL
ACÁPITE 4.6 DEL CONTRATO, ASÍ COMO LA EJECUCIÓN POR VALE OIL £ GAS PERU
S.A.C., DE CADA UNO DE LOS PROGRAMAS ANUALES DE EXPLOTACIÓN, "TAL COMO
PUEDAN SER REAJUSTADOS O CAMBIADOS, QUE ÉSTA PRESENTE A PERUPETRO EN
CUMPLIMIENTO DEL ACÁPITE 5.3 DEL CONTRATO. =

ESTA GARANTÍA SUBSISTIRÁ MIENTRAS SEAN EXIGIBLES LAS OBLIGACIONES DE' VALE
OIL £ GAS PERU S.A.C., DERIVADAS DEL CONTRATO. PARA LOS EFECTOS DE ESTA
GARANTÍA VALE S.A., SE SOMETE A LAS LEYES DE LA REPÚBLICA DEL PERÚ,
RENUNCIA EXPRESAMENTE A TODA RECLAMACIÓN DIPLOMÁTICA Y SE SOMETE AL
PROCEDIMIENTO ARBITRAL PARA SOLUCIÓN DE CONTROVERSIAS ESTABLECIDO EN LA
CLÁUSULA VICÉSIMA PRIMERA DEL CONTRATO. =

ATENTAMENTE, =

GARANTE CORPORATIVO

(PERSONA LEGALMENTE AUTORIZADA)”

CLÁUSULA CUARTA =

4.1 EN LA FECHA DE SUSCRIPCIÓN DE LA ESCRITURA PÚBLICA QUE ORIGINE EL
PRESENTE DOCUMENTO, GOLD OIL PLC Y VALE S.A., DEBERÁN CUMPLIR CON
ENTREGAR A PERUPETRO LAS GARANTÍAS CORPORATIVAS CORRESPONDIENTES, POR
LAS CUALES ASUMEN LA RESPONSABILIDAD SOLIDARIA POR EL CUMPLIMIENTO DE
LAS OBLIGACIONES DERIVADAS. DEL CONTRATO, EN LOS TÉRMINOS DE LOS
ANEXOS — "D-1" Y '“D-2"” QUE SEAN EXIGIBLES A GOLD OIL PERU S.A.C. Y
VALE OIL £ GAS PERU S.A.C., RESPECTIVAMENTE. =

LA GARANTÍA CORPORATIVA ENTREGADA POR GOLD OIL PLC SUSTITUYE A LA
OTORGADA .POR DICHA “EMPRESA EN LA FECHA DE SUSCRIPCIÓN =

4.2 DE IGUAL MANERA, EN LA FECHA DE SUSCRIPCIÓN DE LA ESCRITURA PÚBLICA
QUE ORIGINE EL PRESENTE DOCUMENTO, SE DEBERÁ CUMPLIR CON SUSTITUIR LA
£
$]
E
5]
$
pa
[=]
E

Notario de Lima

as 38200

FIANZA BANCARIA CORRESPONDIENTE, DE MANERA TAL QUE ÉSTA REFLEJE LA
CONFORMACIÓN DEL CONTRATISTA. =

FIRMADO POR GOLD OIL PERU S.A.C., THOMAS TIDON STEPHAN.
FIRMADO POR VALE OIL £ GAS PERU S.A.C., GERMAN JOSÉ MARTIN BARRIOS
FERNANDEZ-CONCHA Y PELIX THADEO TEIXEIRA GONCALVES.

FIRMADO POR GOLD OIL PLC, THOMAS TIDOW STEPHAN. =

FIRMADO POR VALE S.A., GERMAN JOSE MARTIN BARRIOS FERNANDEZ-CONCHA Y
AUGUSTO CARLOS DA SILVA TELLES JUNIOR. =

FIRMADO POR EL BANCO CENTRAL DE RESERVA DEL PERU, RENZO GUILLERMO ROSSINI
MIÑAN Y MANUEL MONTEAGUDO VALDEZ .

AUTORIZADA LA MINUTA POR EL DOCTOR: OMAR DAVID MACEDO IBERICO, ABOGADO

INSCRITO EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJO EL NÚMERO :
15607. =

INSERTO NÚMERO UNO:

[ERGIA Y MINAS

APR MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y

EXPLOTACSÓN DE HIDROCARBUROS EN EL LOTE XXI

DECRETO SUPREMO ===

HIDROCARBUROS SOBREYLA BASE DE LA LIBRE COMPETENCIA Y EL LIBRE ACCESO A LA

ACTIVIDAD ECONÓMICA Non LA FINALIDAD DE LOGRAR, ENTRE OTROS, EL DESARROLLO
NACIONAL;

QUE, MEDIANTE EL TEXTO ÚNICO ORDENADO DE LA LEY N* 26221, LEY ORGÁNICA DE
HIDROCARBUROS, APROBADO POR DECRETO SUPREMO No 042-2005-EM, SE REGULAN LAS
ACTIVIDADES DE HIDROCARBUROS EN EL TERRITORIO NACIONAL;

QUE, EL ARTÍCULO 12 DEL ACOTADO TEXTO ÚNICO ORDENADO DE LA LEY N% 26221,
LEY ORGÁNICA DE HIDROCARBUROS, ESTABLECE QUE LOS CONTRATOS, UNA VEZ
APROBADOS Y SUSCRITOS, SÓLO PUEDEN SER MODIFICADOS POR ACUERDO ESCRITO
ENTRE LAS PARTES, DEBIENDO DICHAS MODIFICACIONES SER APROBADAS POR DECRETO
SUPREMO REFRENDADO POR LOS MINISTROS DE ECONOMÍA Y FINANZAS Y DE ENERGÍA Y
MINAS, DENTRO DEL PLAZO ESTABLECIDO EN EL ARTÍCULO 11 DE LA MENCIONADA LEY;
QUE, MEDIANTE DECRETO SUPREMO N” 024-2006-EM, DE FECHA 19 DE ABRIL DE 2006,
SE APROBÓ El. CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE XXI, UBICADO ENTRE LAS PROVINCIAS DE MORROPÓN,
PIURA Y SECHURA DEL DEPARTAMENTO DE PIURA Y LAMBAYEQUE DEL DEPARTAMENTO DE
LAMBAYEQUE, ZONA NOROESTE DEL PERÚ, EL MISMO QUE FUE SUSCRITO ENTRE
PERUPETRO S.A. Y GOLD OIL PERÚ S.A.C. CON FECHA 4 DE MAYO DE 2006; =

QUE, MEDIANTE CARTAS N*S 00-015-GOP/2011 Y 00-019-GOP/2011, DE PECHAS 9 Y
23 DE FEBRERO DE 2011, RESPECTIVAMENTE, GOLD OIL PERÚ S.A.C. COMUNICÓ A
PERUPETRO S.A. LA EXISTENCIA DE UN ACUERDO PARA CEDER EL SETENTA POR CIENTO
(70%) DE SU PARTICIPACIÓN EN EL REFERIDO CONTRATO A FAVOR DE VALE S.A., A
TRAVÉS DE LA SUCURSAL O SUBSIDIARIA QUE ESTABLEZCA EN EL PERÚ; QUE,
MEDIANTE ACUERDO DE DIRECTORIO N* 093-2011 DE FECHA 30 DE NOVIEMBRE DE
2011, EL DIRECTORIO DE PERUPETRO S.A. APROBÓ EL PROYECTO DE CESIÓN DE
POSICIÓN CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XXI APROBADO POR DECRETO SUPREMO N*
024-2006-EM, POR PARTE DE GOLD OIL PERÚ S.A.C. A FAVOR DE VALE OIL 8 GAS
PERÚ S.A.C., ASÍ COMO LA MODIFICACIÓN DEL CITADO CONTRATO DE LICENCIA
DERIVADA DE LA REFERIDA CESIÓN;

QUE, MEDIANTE INFORME N* 003-2012-MEM/DGH-EHH DE FECHA 4_DE ENERO DE 2012,
DE LA DIRECCIÓN DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS, E INFORME
LEGAL N* 007-2012-MEM/DGH-DNH DE FECHA 12 DE ENERO DE 2012, DE LA DIRECCIÓN
NORMATIVA DE HIDROCARBUROS, AMBAS DE LA DIRECCIÓN GENERAL DE HIDROCARBUROS
DEL MINISTERIO DE ENERGÍA Y MINAS, SE CONCLUYÓ QUE EL PROYECTO pe CESIÓN DE
POSICIÓN CONTRACTUAL EN EL DE CONTRATO DE LICENCIA PARA LA EXPLORACIÓN y
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XXI CUMPLE CON LO ESTABLECIDO EN -EL
REGLAMENTO DEL ARTÍCULO 11 DE LA LEY ORGÁNICA DÉ HIDROCARBUROS, APROBADO
POR EL DECRETO SUPREMO N” 045-2008-EM, CORRESPONDIENDO EMITIR OPINIÓN
FAVORABLE;

QUE, EN CONSECUENCIA, RESULTA NECESARIO APROBAR LA MODIFICACIÓN DE CONTRATO
SOLICITADA AUTORIZANDO A  PERUPETRO S.A. A SUSCRIBIR EL DOCUMENTO
MODIFICATORIO QUE “SE ORIGINE;

EN USO DE LAS. ATRIBUCIONES CONFERIDAS POR LOS INCISOS 8) Y 24) DEL ARTÍCULO
118 DE LA CONSTITUCIÓN POLÍTICA DEL PERÚ Y DE CONFORMIDAD CON LO DISPUESTO
POR EL TEXTO ÚNICO ORDENADO DE LA LEY N* 26221, LEY ORGÁNICA pr
HIDROCARBUROS, APROBADO POR DECRETO SUPREMO N" 042-2005-2ÉM.

DECRETA:

ARTÍCULO 1.- DE LA APROBACIÓN DE LA MODIFICACIÓN DE CONTRATO .

APROBAR LA MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XXI APROBADO POR DECRETO SUPREMO N*
024-2006-EM, REFERIDA A LA CESIÓN DE POSICIÓN CONTRACTUAL POR PARTE DE GOLD
OIL PERÚ S.A.C. A FAVOR DE VALE OIL $ GAS PERÚ S.A.C.

w 1991501 38201

ARTE ULO 2.- DE LA AUTORIZACIÓN PARA SUSCRIBIR LA MODIFICACIÓN DE CONTRATO,

7

ABPORIZAR A PERUPETRO S.A. A SUSCRIBIR CON LAS EMPRESAS GOLD OIL PERÚ

-A.C. Y VALE OIL £ GAS PERÚ S.A.C., CON LA INTERVENCIÓN DEL BANCO CENTRAL

DE RESERVA DEL PERÚ, LA MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA
ia a
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XXI QUE SE APRUEBA EN

EL ARTÍCULO 1 DEL PRESENTE DECRETO SUPREMO.

ARTICULO 3.- DEL REFRENDO.

EL PRESENTE DECRETO SUPREMO SERÁ REFRENDADO POR El MINISTRO DE ECONOMÍA Y

FINANZAS Y POR EL MINISTRO DE ENERGÍA Y MINAS.

DADO EN LA CASA DE GOBIERNO EN LIMA, A LOS CUATRO DÍAS DEL MES DE JUNIO DEL

AÑO DOS MIL DOCE.

OLLANTA HUMALA TASSO

PRESIDENTE CONSTITUCIONAL DE LA REPÚBLICA

LUIS MIGUEL CASTILLA RUBIO =

MINISTRO DE ECONOMÍA Y FINANZAS

MERINO TAFUR

MINISTRQ DE ENERGÍA Y MINAS

INSERTO
PERÚPETRO

TRANSCRIPCIÓN

PROYECTO DE MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA

EXPLORALION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE XXI

ACUERDO DE DIRECTORIO N* 093-2011

San Borja, 30 de Noviembre de 2011
Visto el Memorando No. 'EECN-0320-2011, de 26 de setiembre de 2011, mediante
el cual se somete a consideración del Directorio la aprobación del Proyecto

de Cesión de Posición Contractual en el Contrato de Licencia para la

Exploración y Explotación de Hidrocarburos en el Lote XXI; y,

ñ]

Considerando
Que, mediante Decreto Supremo No. 024-2006-EM, de 19 de abril de 2006, se
aprobó el Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en el Lote XXI, el mismo que fue suscrito entre PERUPETRO

S.A. y GOLD OIL PERU S.A.C.;
Que, con Oficios N* 00-015-GO0P/2011 y N” 00-019-GOP/2011, de 09 y 23 de
febrero de 2011, de conformidad con la Cláusula Décimo Sexta del Contrato

de Licencia para la Exploración y Explotación de Hidrocarburos en el Lote
XXI, GOLD OIL PERU S.A.C. comunicó a PERUPETRO S.A. que ha llegado a un
acuerdo para ceder el setenta por ciento (70%) de su participación en el
referido Contrato, a favor de VALE S.A., a través de la sucursal o

subsidiaria que establezca en el Perú; =

Que, el Artículo- 12” del Texto Único Ordenado de la Ley No. 26221, Ley
Orgánica de Hidrocarburos, aprobado mediante Decreto Supremo No. 042-2005-
Em, establece que los Contratos, una vez aprobados y suscritos, sólo podrán
ser modificados por acuerdo escrito entre las partes; agrega que las
modificaciones serán aprobadas por Decreto Supremo refrendado por los
Ministtos de Economía y Finanzas y de Energía y Minas, dentro del plazo

establecido en el Artículo 11” del Texto Único Ordenado; =

Que, el Artículo 17* del referido Texto Único Ordenado, señala que el
Contratista o cualquiela de las personas naturales o jurídicas que lo
conformen, podrá ceder su posición contractual o asociarse con terceros,
previa aprobación por Decreto Supremo refrendado por los Mihistros de
Economía y Finanzas y de Energía y Minas, agrega que las cesiones
conllevarán el mantenimiento de las mismas responsabilidades en lo
concerniente a las garantías y obligaciones otorgadas y asumidas en el

Contrato por el Contratista;

Que, en el Informe Técnico-Legal-Económico Y Financiero No. EECN-0294-2011,
de 31 de agosto de 2011, se concluye señalando que, de acuerdo a los
aspectos analizados, el Proyecto de Cesión de Posición Contractual en el
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote XXI, se ajustá lo dispuesto en el Texto Único Ordenado de la Ley
No. 26221, Ley Orgánica de Hidrocarburos, aprobado por Decreto Supremo No.
042-2005-EM; por lo que.se somete a consideración de la Gerencia General,

para los trámites que correspondan de acuerdo a Ley;

Que, con Memorando No. FECN-0398-2011, de 28 de noviembre de 2011, se
adjunta documentación complementaria al Memorando No. EECN-0320-2011,
referida a los requisitos para la aprobación, por el Directorio de
PERUPETRO S.A,, de cesiones en los Contratos por Hidrocarburos, según

Acuerdo de Directorio No. 081-2011;

De conformidad con el Artículo 44* del Estatuto Social de PERUPETRO S.A.:

El Directorio, por unanimidad;

ACORDÓ
1. Aprobar el Proyecto .de Cesión de Posición Contractual en el Contrato
de Licencia para la Exploración y Explotación de Hidrocarburos en el

Lote XXI, aprobado por Decreto Supremo No. 024-2006-EM, por parte de
w 1991502 38202

GOLD OIL PERU S.A.C. a favor de VALE OIL £ GAS PERU S.A.C. y la

Modificación del citado Contrato de Licencia, derivada de la

referida Cesión; así como el Proyecto de Decreto Supremo que
aprobaría la mencionada Cesión de Posición Contractual; los que se

adjuntan al presente Acuerdo y forman parte integrante del

mismo .=

2. Elevar al Ministerio de Energía y Minas los Proyectos de Decreto
Supremo y de “Modificación del Contrato de Licencia para la

,
Exploración y Explotación de Hidrocarburos en el; Lote XXI, referidos

en el numeral 1 precedente, para. su correspondiente trámite de

aprobación .= =
E 3. «Autorizar al Gerencia General de PERUPETRO S.A., a suscribir la
E Cesión de Posición Contractual en el Contrato de Licencia para la

Exploración y Explotación de Hidrocarburos en el Lote XXI, una vez

que se haya expedido el correspondiente Decreto Supremo. =

Notario de Li

Lo que transcAi

San Borja, 30 de

OFICINA REGISTRAL LIMA =

N* Partida: 00259837

INSCRIPCIÓN DE SOCIEDADES ANÓNIMAS

PERUPETRO S.A.

REGISTRO DE PERSONAS JURIDICAS

RUBRO: NOMBRAMIENTO DE MANDATARIOS
C000060

RENUNCIA Y NOMBRAMIENTO DE GERENTE

Por Sesión de Directorio del 25/02/2010 se acordó por Unanimidad:-=

1. Aceptar la Renuhcia formulada por el Señor Milton Ubaldo Rodríguez

Cornejo a la encargatura de la Gerencia General de Perupetro S.A. =

2. Encargar la Gerencia General de Perupetro S.A. a la Señora ISABEL

MERCEDES TAFUR MARÍN (D.N.T. N* 08203459) a partir del 26/02/2010.
La Señora Isabel Mercedes Tafur Marín, continuará ejerciendo las funciones
de Secretaría General, mientras se designe al Profesional que se encargará

del mencionado puesto. =

3. Encargar la Jefatura de la División de Recursos Humanos y Desarrollo de

Personal, al ingeniero FERNANDO ALEJANDRO CARRANZA RUIZ (D.N:T.  N9
08236395), a partir de Febrero de 2010.

Así consta en COPIA CERTIFICADA del 16/4/2010 otorgada ante NOTARIO RICARDO

FERNANDINI BARREDA en la ciudad de LIMA. La presente corre extendida en el

Libro de Actas de Directorio (Fs. 115 al 260), legalizado el 07/01/2010,

ante el mismo Notario, bajo registro N* 63281. =

El título fue presentado el 19/04/2010 a las 02:08:04 PM horas, bajo el N*
2010-00280537 del Tomo Diario 0492. Derechos cobrados S/. 62.00 nuevos

soles con Recibo(s) Número(s)”00014200-35 00015627-33.- LIMA, 06 de Mayo de
2010.

FIRMADO POR MIGUEL ANGEL DELGADO VILLANUEVA
REGISTRADOR PÚBLICO

ZONA REGISTRAL NIX - SEDE LIMA ==
CONCLUSIÓN: HABIENDO LEIDO LOS OTORGANTES TODO El, INSTRUMENTO, -SE
RATIFICARON DECLARANDO HABERLO CONFRONTADO CON LA MINUTA CUYO TEXTO CORRE
INSERTO, HABIENDO SIDO ADVERTIDOS DE LOS EFECTOS LEGALES DEL MISMO,
FIRMÁNDOLO; DE LO QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE
SERIE BN” 1991488 A LA SERIE B N* 1991503 VTA.-
w 1991503 38203

P. PERUPETRO S.A. P. GOLD OIL PERÚ S.A.C.

/L a
[LA
THOMAS TIDOW isrepna

FIRUÉ EL DÍA: 2. 0).2olé FIRMÉ EL DÍA: / ,/ 12
/

Adel TPL

ISABEL MERCEDES TAFUR MARÍ)

a P. VALE OIL € GAS S.A.C.
EM IA

S A
JOSÉ 'TÍN BARRIOS FERNÁNDEZ-CONCHA

FIRMÉ Ek DÍA: S 7] e 2

Notario de Lima

E
ES
E
E
$

LIX THADEO TEIXEIRA GONCALVES

rrrmé en nía: lo (1) Í/ 12

P. GOLD OIL PLC.
: fi do

THOMAS TIDOW STEPHAN
FIRMÉ EL DÍA: [2 /9/ rn

- 4 AN AS
y ) — > 0
— A
. x . a Fo
v Q =  , >)
) — = a ?
V/ o Ñ |
a Yo P. VALE S.A. , |
|
AA Ya: ] A
sbsk MARTÍN BARRIOS FERNÁNDEZ.- CONCHA «ÚcosTo cárLoS DA SILVA TELLES. JUNIOR i
FIRMÉ EL DÍA: 40] > 20 E Ú FIRMÉ EL DÍA: e 7 lzob2
zz 20 CN Za ! A
l | |
UN - Ya 17
:

No Ñ >

P. BANCO CENTRAL DE RESERVAS |

R.ENZO- GUILLERMO ROSSINE-ÁLIÑAN A, MONTEAGUDO VALDEZ Al
/  FIRMÉ EL DÍA: a3/8 ¡DOa ON FIRMÉ EL DÍA: 2/ e Ága a 202
Lo! —
— ox — 5 , s

) e K 1 Y
Z - = | ) ;
- Ma Z - |
) NS |

AN

NOTABÁO DE LIMA

MIB.- És copla Fatostática de la Espaturá Pat Pública sue core a )

en mi Registro'con fecha q Z o

— | del. 20/2. a fojas CELIA y a scfícitud de parte

S morada expido el presente TESTIMONIO de acuerdo

=— Ley-el que rubrico en cada una de sus hojas, sello,
signo y firmo en Lima, a -

A o o
2) 0

lo Ferndndin Barreda ! a /
Notarió de Lima dl 4

po y
o

SUNARP INA REGISTRAL N? IX. SEDE LIMA|

OFICINA REGISTRAL LIMA|

A NUGoNAL NO Partida: 11885001
INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
GOLD OIL PERU S.A.C. ES

REGISTRO DE PERSONAS JURÍDICAS o)
RUBRO : OTRAS INSCRIPCIONES O
D00001 * 8]

MODIFICACIÓN Y CESIÓN DE POSICIÓN CONTRACTUA!
PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCA!

BURÚ$,EN EL LOTE XXI

POR ESCRITURA PÚBLICA DEL 10/07/2012 O' ANTE NOTARIO o
FERNANDINI BARREDA EN LA CIUDAD DE LIMA EN

PERUPETRO S.A., EN ADELANTE PERUPERRO, 'SENTADA¿POR ISABEIÉMERCEDES
TAFUR MARIN, EN SU CONDICIÓN DE e GENE! Le, FAÍ EZADA SEGÚN
CONSTA DE LOS PODERES INSCRITS: ASIENT: 0060 DI PARTIDA N*
00259837 DEL REGISTRO DE PERSON. bs DI % L

Y DE LA OTRA PARTE:
GOLD OIL PERU S.A.C., CON RU Eos ARASBOR THOMAS TIDOW
ENPEL AS! ¡A00002 DE LA PARTIDA
'AS DE LI

STEPHAN, FACULTADO SEGÚ
pS PRESENTADA POR GERMAN

Y FELI /ADEO TEIXEIRA GONCALVES,
mt A00001 DE LA PARTIDA N*

LIMA.
SENTA! 2 THop can FACULTADO SEGÚN
EL MES o Sie ”"S l* 11690175 DEL REGISTRO DE
Eo E JOSESARTI SA, BARRIOS FERNANDEZ-CONCHA
NOR; cos SEGÚN PODER INSCRITO

N* 12 3 DEL LIBRO DE PODERES OTORGADOS

z
POR SOCIEDADES CONSTITUIDASO SUCURSALES ESTABLECIDAS EN EL EXTRANJERO Ed3
DEL REGISTRO DE PERSONAAJYRIDICARÍDE LIMA. 2E
Y EL BANCO CENTRAL* SSERVA DEL PERU, REPRESENTADO POR SU GERENTE —[%É cu
GENERAL RENZO PS lO ROSSINI MIÑAN Y POR SU GERENTE JURÍDICO MANUEL — [2 $
MONTEAGUDO VA! E
CELEBRAN UNA e cación DE CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y [ES 3
EXPLOTACIÓN PEXHIDROCARBUROS EN EL LOTE XXI, CUYA SUSCRIPCIÓN HA SIDO [Gs
APROBADA PARÍÁCUERDO DE DIRECTORIO DE PERUPETRO S.A. N* 093-2011 DE FECHA [Z£
30/1112011.Y POR EL DECRETO SUPREMO N* 018-2012-EM, PUBLICADO EN EL DIARIO. [$2

5

OFICIA! 'RUANO EL 05/06/2012, EN LOS TÉRMINOS Y CONDICIONES SIGUIENTES:

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP

Pág. Solicitadas : 52-54  IMPRESION:21/12/2012 13:42:20 Pagina 52 de 54
No existen Títulos Pendientes y/o Suspendidos

PUBLICIDAD

ENTREGADO
ATENCION N* 02297829 Recibo N* 2012-35-00016492/” GOPIA LITERAL — Partida N” 11885001

SUNARP ZONA REGISTRAL N' IX. SEDE
OFICINA REGISTRAL
SUPDRINTENDENCIA NÁCIONAL. N” Partida: 11885001

DELS REGISTROS PUBLICOS.

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS

GOLD OIL PERU S.A.C. . ES
MODIFICACIÓN DE CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE . 10)
HIDROCARBUROS EN EL LOTE XXI y

CESIÓN DE POSICIÓN CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA 7
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN El 4 q

CLÁUSULA PRIMERA
1.1 PERUPETRO S.A., EN ADELANTE PERUPETRO, Y GO! RERU S.A.C., O
EL CONTRATO DE LICENCIA PARA LA EXR Y EXPLOTACIÓN
HIDROCARBUROS EN EL LOTE XXI, EN ADELANFE CONTRATO, EL mos
CONFORME A LEY FUERA APROBADO POR SUPREMO N* 024-201 , DE
FECHA 19/04/2006, Y ELEVADO A ESCRIT! 0%) SUSCRITO CON FE: 105/2006,
ANTE NOTARIO PÚBLICO DE LIMA PERO ev JENA, ¡EÁRGADO DEL

OFICIO DEL DR. RICARDO FERNANDINI B, $
Y $

()

CLÁUSULA SEGUNDA
2.1 DE CONFORMIDAD CON LO ÉBIDO EN porra 14 f' DEL CONTRATO, POR
EL PRESENTE DOCUMENTO GOBRSDIL¿PERU S.A,C. VEDE DE SU PARTICIPACIÓN
EN EL CONTRATO A BAVOR /ALE O] GAS U S.A.C., QUEDANDO EN
CONSECUENCIA CONFORÉYADO El oa DE Le giopIEnTE MANERA:

E

GOLD OIL PERU S.A.

EV
IS

El LO ES 3 cino ERHLAS CLÁUSULAS PRECEDENTES,
¡AN ACORDADO ms LAS MSDIFICACIONES AL CONTRATO QUE SE

INTINUACIÓN: *
ES
Lo

3.2 MODIFICAR EL ACÁPITE 1.P*'EL CUÁISQUEDARÁ REDACTADO DE LA SIGUIENTE
MANERA: L

4,11 CONTRATISTA O
GOLD OIL PERU S.As RITA EN EL REGISTRO PÚBLICO DE HIDROCARBUROS EN LA
PARTIDA N* 1187680 DEL LIBRO DE CONTRATISTAS DE OPERACIONES.

VALE OIL 8 GAS, PERU S.A.C., INSCRITA EN EL ASIENTO A00001 DE LA PARTIDA N*
12695458 DEL «]tBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO DE
HIDROCAR.

= Página Número 2

Resolución del Superintendente Nacional de los Registros Públicos N" 124-97-SUNARP.

IMPRESION:21/12/2012 13:42:20 Pagina 53 de 54

Pág. Solicitadas : 52-54

No existen Títulos Pendientes y/o Suspendidos
ATENCION N? 02297829 Recibo N'2012-35-00016492 COPIA LITERAL — Partida N*11885001

po
ZONA REGISTRAL N? IX. SEDE LI
OFICINA REGISTRAL LJ]
N” Partida: 11885001

SUNARP

SUPERINTENDENCIA NACIONAL
'DELOS RISGISTNOS PUBLICOS.

INSCRIPCION DE ACTOS, CONTRATOS Y DERECHOS PETROLEROS

LD OIL PERU S.A. eS
ENTA FECHA DE CESIÓN, LA PARTICIPACIÓN EN EL CONTRATO DELAS EMPRESAS QUE, (7%
CONFORMAN EL CONTRATISTA ES LA SIGUIENTE:

$)

Q
GOLD OIL PERUS.AC. % Lo
VALE OIL 8 GAS PERUS.A.C. 03 y
Ss
ACTADO DE LA y"
MANERA: j
"1.59 OPERADOR e Ó La]
UNA DE LAS EMPRESAS QUE CONFORM. BopTRansr E HA SIGNADA
POR LAS MISMAS PARA LLEVAR A CAB e NOMBRESZPOR CUENTA
DEL CONTRATISTA. : ES
EN LA FECHA DE CESIÓN, EL cool eS8oLD odo sacióy
(-) 2 E

EL TÍTULO FUE PRESENTADO El 07:04 RAS, BAJO EL N* 2012-
,920.00 NUEVOS SOLES
CON RECIBO(S) NÚMERO! AN 19 DE OCTUBRE DE 2012.

(.)
3,5 AGREGAR EL ACÁPITE 1.59, EL CUAL QUEÍ

IMPRESION:21/12/2012 13:42:20 Pagina 54 de 54

No existen Títulos Pendientes y/o Suspendidos

y
Je

Cs)
PEDIOS : 3
S :
K E
€ Es
3
3
>
E
F
_—
E LIMA E
ANC SEDE MA
Subgere: ;
|
po]

Página Número 3

Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP.
